EXECUTION COPY





Exhibit 10.1




























ASSET PURCHASE AGREEMENT

dated as of January 13, 2010

among

PROTECTIVE PRODUCTS ENTERPRISES, INC.,

PROTECTIVE PRODUCTS OF AMERICA, INC.,

AND

THE OTHER SELLERS NAMED HEREIN











--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page




ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

4

1.1

Definitions

4

1.2

Rules of Construction

14

ARTICLE II PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

15

2.1

Purchase and Sale of Assets

15

2.2

Excluded Assets

16

2.3

Assignment and Assumption of Liabilities.

17

2.4

No Other Liabilities Assumed.

18

2.5

Limited Right to Make Revisions to Schedules to Sections 2.1 to 2.4

21

2.6

Sellers Actions With Respect to Contracts

22

2.7

Cure Amounts

24

2.8

Deemed Consents and Cures

24

ARTICLE III BASIC TRANSACTION

25

3.1

Purchase Price.

25

3.2

Payment of Purchase Price at Closing.

25

3.3

Valuation Firm

26

3.4

Purchaser's Deposit.

26

3.5

Allocation of Purchase Price

27

ARTICLE IV CLOSING

27

4.1

Closing

27

4.2

Closing/Post-Closing Payments.

27

4.3

Deliveries by Sellers

28

4.4

Deliveries by Purchaser

29

4.5

Form of Instruments

29

4.6

Further Assurances

30

4.7

Withholding

30

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS

30

5.1

Organization, Standing

30

5.2

Subsidiaries

30

5.3

Validity of Agreement; Power

31

5.4

No Conflicts or Violations

31

5.5

Title to Assets; Assets Necessary to Business.

32

5.6

Brokers

32

5.7

Contracts

32

5.8

Financial Statements and Related Matters

32

5.9

Bank Accounts Schedule

33

5.10

Closing Date

33





1




--------------------------------------------------------------------------------







ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

33

6.1

Organization

33

6.2

Authority

33

6.3

Consents

33

6.4

Financing.

33

6.5

No Additional Representations

34

ARTICLE VII PRE-CLOSING COVENANTS

34

7.1

Consents and Approvals.

34

7.2

Access to Information and Facilities.

35

7.3

Notification of Certain Matters.

35

7.4

Bankruptcy Actions

36

7.5

Other Bids

37

7.6

Non-Seller Subsidiaries

37

7.7

Bankruptcy Matters

38

7.8

Financial Statements

38

7.9

Real Property.

38

7.10

Settlement Action

39

ARTICLE VIII CONDITIONS TO CLOSING

39

8.1

Conditions to Parties' Obligations

39

8.2

Conditions to Purchaser's Obligations

39

8.3

Conditions to Sellers' Obligations

43

ARTICLE IX TERMINATION

43

9.1

Termination

43

9.2

Breakup Fee and Expense Reimbursement

46

9.3

Effect of Termination or Breach

47

ARTICLE X POST-CLOSING COVENANTS

47

10.1

Employees

47

10.2

Employee Benefit Plans

48

10.3

WARN Act

48

10.4

Payroll Reporting and Withholding

48

10.5

Certain Consents

49

10.6

Name Changes

49

10.7

Accounts Receivable; Collections

49

10.8

Confidentiality

49

10.9

Access to Records and Information

50

10.10

Taxes

50

ARTICLE XI MISCELLANEOUS

51

11.1

Non-Survival of Representations and Warranties.

51

11.2

Expenses.

51

11.3

Amendment

52

11.4

Waivers

52

11.5

Notices

52





2




--------------------------------------------------------------------------------







11.6

Counterparts; Electronic Execution

54

11.7

Headings

54

11.8

SUBMISSION TO JURISDICTION; WAIVER OF TRIAL BY JURY

54

11.9

Governing Law

54

11.10

Binding Nature; Assignment

54

11.11

No Third Party Beneficiaries

55

11.12

Construction

55

11.13

Public Announcements

55

11.14

Disclosure Schedules

55

11.15

Entire Understanding

56

11.16

Closing Actions

56

11.17

Conflict Between Transaction Documents

56

11.18

Time Periods

56

11.19

Final Schedules

56




EXHIBITS

Exhibit A

Form of Bidding Procedures Order

Exhibit B

Form of Sale Order

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Intellectual Property Assignments

SCHEDULES

Schedule 1.1

Cure Amounts

Schedule 2.1(ii)

Assumed Avoidance Actions

Schedule 2.1(iii)

Assumed Bank Accounts

Schedule 2.1(v)

Assumed Facility Leases

Schedule 2.1(vi)

Assumed Equipment Leases

Schedule 2.1(x)

Assumed Contracts

Schedule 2.2(i)

Excluded Facility Leases

Schedule 2.2(ii)

Excluded Equipment Leases

Schedule 2.2(iii)

Miscellaneous Excluded Contracts

Schedule 2.2(xii)

Other Excluded Assets

Schedule 2.6(c)

Designated Contracts

Schedule 5.1

Foreign Qualifications

Schedule 5.2

Subsidiaries

Schedule 5.4

No Conflicts or Violations

Schedule 5.7

Contracts

Schedule 5.8

Financial Statements and Related Matters

Schedule 5.9

Bank Accounts

Schedule 8.2(e)

Required Approvals, Consents and Novations








3




--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is made and entered into as of this 13th day of
January, 2010 (the "Effective Date"), by and among Protective Products
Enterprises, Inc., a Delaware corporation ("Purchaser"), Protective Products of
America, Inc., a Delaware corporation ("ParentCo"), CPC Holding Corporation of
America, a Delaware corporation ("CPC"), Ceramic Protection Corporation of
America, a Delaware corporation ("Ceramic Protection"), Protective Products
International Corp., a Florida corporation ("PPIC"), and Protective Products of
North Carolina LLC, a North Carolina limited liability company ("PPNC", and
together with ParentCo, CPC, Ceramic Protection and PPIC, "Sellers", and each
individually, a "Seller").

In consideration of the mutual covenants, agreements and warranties herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

1.1

Definitions .  Unless otherwise defined herein, terms used herein shall have the
meanings set forth below:

"Accounts Receivable" means all accounts and notes receivable (whether current
or non-current) in respect of goods shipped, products sold or services rendered
by any of the Sellers prior to the Closing Date.

"Acquired Assets" has the meaning set forth in Section 2.1 hereof.

"Acquisition Proposal" means a proposal (other than by Purchaser or its
Affiliates) relating to any merger, consolidation, business combination, sale or
other disposition of ten percent (10%) or more of the Acquired Assets pursuant
to one (1) or more transactions, the sale of ten percent (10%) or more of the
outstanding shares of capital stock or equity interests of any Seller (including
by way of a tender offer, or plan of reorganization or liquidation) or a similar
transaction or business combination involving one (1) or more Third Parties and
any Seller.

"Actual Current Assets Amount" has the meaning set forth in Section 3.1 hereof.

"Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether by contract, through the
ownership of voting securities or otherwise.

"Affiliated Group" means an "affiliated group" as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax Law) of which any Seller is or has been a
member.





4




--------------------------------------------------------------------------------







"Agreement" means this Asset Purchase Agreement, including all of the Exhibits
and the Schedules hereto, as the same may be amended from time to time in
accordance with its terms.

"Allocation" has the meaning set forth in Section 3.5 hereof.

"Assignment and Assumption Agreements" has the meaning set forth in
Section 4.3(b) hereof.

"Assumed Contracts" has the meaning set forth in Section 2.1(x).

"Assumed Equipment Leases" has the meaning set forth in Section 2.1(vi).

"Assumed Executory Contracts" means the Assumed Contracts and the Assumed
Leases.

"Assumed Facility Leases" has the meaning set forth in Section 2.1(v).

"Assumed Leased Facilities" means the Leased Facilities identified in the
Assumed Facility Leases.

"Assumed Leases" has the meaning set forth in Section 2.1(vi).

"Assumed Obligations" has the meaning set forth in Section 2.3(a) hereof.

"Assumption Notice" has the meaning set forth in Section 2.6(c) hereof.

"Auction" means the auction conducted by Sellers pursuant to the Bidding
Procedures Order for substantially all of the Acquired Assets in the event a
Qualified Bid is timely received prior to the Bid Deadline (as defined in the
Bidding Procedures Order).

"Auction Deadline Date" means February 18, 2010.

"Avoidance Actions" means any causes of action arising under Chapter 5 of the
Bankruptcy Code, including, without limitation, any and all preference or
avoidance claims and actions of any of the Sellers, including, without
limitation, all such claims and actions arising under Sections 544, 547, 548,
549, and 550, respectively, of the Bankruptcy Code.

"Bankruptcy Code" means Title 11 of the United States Code.

"Bankruptcy Court" means the United States Bankruptcy Court for the Southern
District of Florida.

"Bid Deadline" means February 15, 2010, as such date may be extended by the
Bankruptcy Court up to an additional five (5) Business Days.

"Bidding Procedures Order" means the order of the Bankruptcy Court, in the form
of Exhibit A.





5




--------------------------------------------------------------------------------







"Bidding Procedures Order Deadline Date" means January 19, 2010, as such date
may be extended by the Bankruptcy Court up to an additional five (5) Business
Days.

"Books and Records" means all records and lists of the Business, including
(i) all inventory, merchandise, analysis reports, marketing reports, research
and development materials and creative material pertaining to the Acquired
Assets, the Facilities or the Business, (ii) all records relating to customers,
suppliers or personnel of Sellers or of the Business (including customer lists,
mailing lists, e-mail address lists, recipient lists, sales records,
correspondence with customers, customer files and account histories, supply
lists and records of purchases from and correspondence with suppliers),
(iii) all records relating to all product, business and marketing plans of
Sellers, (iv) all accounting records, Tax records and Tax Returns and (v) all
books, ledgers, files, reports, plans, drawings and operating records of every
kind; provided, however, that "Books and Records" shall not include the
originals of any Seller's minute books, stock books or Tax Returns, or any
attorney client communication or attorney work product relating to the
negotiation and consummation of the transactions contemplated hereby.

"Breakup Fee" has the meaning set forth in Section 8.2(d)(iii) herein.

"Business" means the activities carried on by Sellers, including the design,
manufacturing, distribution and sale of products used for anti-ballistic and
other protection for personnel and vehicles in the military and law enforcement
markets.

"Business Day" means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in the State of Florida are
authorized by Law to close.

"Cash Amount" has the meaning set forth in Section 3.1 hereof.

"Ceramic Protection" has the meaning set forth in the preamble hereto.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) and any Laws
promulgated thereunder.

"Chapter 11 Cases" means the cases commenced by Sellers under Chapter 11 of the
United States Bankruptcy Code in the Bankruptcy Court.

"Claim" has the meaning set forth in Section 101(5) of the Bankruptcy Code.

"Closing" has the meaning set forth in Section 4.1 hereof.

"Closing Date" has the meaning set forth in Section 4.1 hereof.

"Code" means the United States Internal Revenue Code of 1986, as amended.

"Collective Bargaining Agreement" means any Contract or other binding agreement
or arrangement (written or oral) with any labor union or organization, works
council or other employee representative.





6




--------------------------------------------------------------------------------







"Company Systems" means the computer systems, including software, hardware,
networks, interfaces, platforms and related systems owned or used by Sellers.  

"Contract" means any agreement, license, contract, commitment, Collective
Bargaining Agreement or other binding arrangement or understanding, whether
written or oral, and with respect to any Contract to which any Seller is a
party, such contract which any Seller is permitted under the Bankruptcy Code to
assume and assign other than an Employee Benefit Plan.

"Contract Retention Period" has the meaning set forth in Section 2.6(c) hereof.

"CPC" has the meaning set forth in the preamble hereto.

"Cure Amount" means any costs of cure with respect to the Assumed Executory
Contracts and the Designated Contracts that become an Assumed Executory Contract
pursuant to Section 2.6(c), which estimates of amounts are set forth next to
each Contract of the Sellers on Schedule 1.1 (the "Cure Amounts", or with
respect to an individual Assumed Executory Contract, the "Cure Amount") (for the
avoidance of doubt, it is agreed and understood that to the extent no amount is
set forth next to an Assumed Executory Contract or Designated Contract on
Schedule 1.1, the Cure Amount is deemed to be zero).

"Current Assets Amount" means an amount determined as of the Closing equal to
the amount (valued at the lesser of book or fair market value) of receivables
and inventory.

"Deferred Prosecution Agreement" means the agreement entered into between
Ceramic Protection and the United States of America on January 12, 2010
regarding Ceramic Protection's supply Agreement dated March 10, 2005 with
ArmorWorks, Inc.

"Deposit" has the meaning set forth in Section 3.4(a) hereof.

"Designated Contracts" has the meaning set forth in Section 2.6(c) hereof.

"Designated Remaining Executory Contract Obligations" has the meaning set forth
in Section 2.6(c) hereof.

"DIP Credit Agreement" means that certain Superpriority Priming
Debtor-In-Possession Credit Agreement, dated as of January 13, 2010, among
ParentCo, the guarantors named therein and Canadian Imperial Bank of Commerce as
lender.

"DIP Facility" means the credit facility governed by the DIP Credit Agreement
and the DIP Order which is provided to the Sellers by the existing lenders of
Sellers.

"DIP Order" means, collectively, those certain interim and or final orders
entered by the Bankruptcy Court approving the DIP Facility in form acceptable to
Sellers.

"Disclosure Schedules" has the meaning set forth in Section 11.14 hereof.

"Effective Date" has the meaning set forth in the preamble hereto.





7




--------------------------------------------------------------------------------







"Electronic Delivery" has the meaning set forth in Section 11.6 hereof.

"Employee Benefit Plan" means any "employee benefit plan" (as defined in ERISA
§3(3)) and any other benefit or compensation plan, program, agreement or
arrangement maintained, sponsored, or contributed or required to be contributed
to by any Seller or any ERISA Affiliate or with respect to which any Seller or
any ERISA Affiliate has any Liability.

"Environmental Laws" means, whenever in effect, all federal, state, provincial,
local and foreign statutes, Laws (including CERCLA and analogous state Laws),
ordinances, directives and other provisions having the force or effect of law,
all judicial and administrative Orders and determinations, all contractual
obligations and all common law, in each case concerning public health and
safety, worker health and safety, or pollution or protection of the environment.

"ERISA Affiliate" means any Person that, at any relevant time, is or was treated
as a single employer with any Seller for purposes of Code § 414.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

"Escrow Agent" has the meaning set forth in Section 3.4(a) hereof.

"Escrow Agreement" has the meaning set forth in Section 3.4(a) hereof.

"Excluded Assets" has the meaning set forth in Section 2.2 hereof.

"Excluded Contracts" has the meaning set forth in Section 2.2(iii) hereof.

"Excluded Environmental Liabilities" means any Liability (including any
investigatory, corrective or remedial obligation) arising under Environmental
Laws and relating to (i) Sellers or any predecessor or Affiliate of any Seller,
(ii) the operation of the Business prior to the Closing, (iii) any Excluded
Asset, (iv) any property, facility, or location other than the Assumed Leased
Facilities, or (v) any operations, events, conditions, or circumstances
occurring or existing on or prior to the Closing Date, including any Release,
threatened Release, treatment, storage, disposal, or arrangement for disposal of
or any exposure of any Person to Hazardous Substances occurring or existing on
or prior to the Closing Date (whether or not constituting a breach of any
representation or warranty herein and whether or not set forth on any Disclosure
Schedule).

"Excluded Equipment Leases" has the meaning set forth in Section 2.2(ii) hereof.

"Excluded Facility Leases" has the meaning set forth in Section 2.2(i) hereof.

"Excluded Leases" has the meaning set forth in Section 2.2(ii) hereof.

"Excluded Liabilities" has the meaning set forth in Section 2.4 hereof.

"Exhibits" means the exhibits attached hereto.





8




--------------------------------------------------------------------------------







"Expense Reimbursement" has the meaning set forth in Section 8.2(d)(iii)(B)
hereof.

"Facilities" means collectively the premises at which Sellers operate.

"Facility Leases" means all right, title and interest of Sellers in all leases,
subleases, licenses, concessions and other agreements (written or oral) and all
amendments, modifications, extensions, renewals, guaranties and other agreements
with respect thereto, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of any Seller thereunder,
pursuant to which a Seller holds a leasehold or subleasehold estate in, or is
granted the right to use or occupy, a Leased Facility.

"Final Order" means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration or a petition for writ of certiorari has
expired and no such appeal, motion or petition is pending.

"GAAP" means, at a given time, United States generally accepted accounting
principles, consistently applied.

"Government Contract" means any Contract (including but not limited to any prime
contract, subcontract, letter contract, purchase order, task order, delivery
order, teaming agreement or letter of intent) that is (a) between ParentCo or
any of its Subsidiaries and a Governmental Authority or (b) is entered into by
ParentCo or any of its Subsidiaries as a subcontractor (at any tier) in
connection with a Contract between another entity and a Governmental Authority.

"Governmental Authority" means any federal, state, local, municipal, foreign,
supranational or other governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, bureau, commission,
department, official or entity and any court or other tribunal), or any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority, or arbitral body.

"Hazardous Substances" means any wastes, pollutants, contaminants or chemicals,
any industrial, toxic or otherwise hazardous materials, substances or wastes,
any explosive or radioactive substances, and any other substance with respect to
which Liability or standards of conduct may be imposed under applicable Law,
including petroleum and petroleum related substances, products, by products and
wastes, asbestos or asbestos-containing materials, polychlorinated biphenyls,
radon, urea, formaldehyde, mold, lead based paint, noise, odor and radiation.

"Highest and Best Bid" has the meaning set forth in Section 8.2(d)(iii)(H)
hereof.

"Indebtedness" means, with respect to any Person as of any date of
determination, without duplication: (i) all obligations of such Person for
borrowed money or in respect of loans or advances, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
debt securities, (iii) all obligations in respect of letters of credit and
bankers' acceptances issued for the account of such Person, (iv) all obligations
arising from cash/book overdrafts, (v) all obligations arising from deferred
compensation arrangements,





9




--------------------------------------------------------------------------------







(vi) all obligations of such Person secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, (vii) all Guaranties of
such Person in connection with any of the foregoing, (viii) all capital lease
obligations, (ix) all deferred rent, (x) all indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
incurred in the Ordinary Course of Business which are not past due), (xi) all
obligations under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (xii) all obligations
(determined on the basis of actual, not notional, obligations) with respect to
interest rate protection agreements, interest rate swap agreements, foreign
currency exchange agreements, or other interest or exchange rate hedging
agreements or arrangements, (xiii) all other liabilities classified as
non-current liabilities in accordance with GAAP as of the date of determination
of such Indebtedness, (xiv) all trade or other payables more than thirty (30)
days past due and (xv) all fees, accrued and unpaid interest, premiums or
penalties related to any of the foregoing.

"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures,
together with all reissuances, continuations, continuations in part, revisions,
divisionals, extensions and reexaminations thereof, (ii) trademarks, service
marks, designs, trade dress, logos, slogans, trade names, internet domain names,
corporate names, all applications, registrations and renewals in connection
therewith, and all translations, adaptations, derivations and combinations of
any of the foregoing, together with all goodwill associated with any of the
foregoing, (iii) copyrights, mask works and copyrightable works, and all
applications, registrations and renewals in connection therewith, (iv) trade
secrets and confidential information (including formulations, ideas, research
and development, information, know-how, inventions, technology, formulas,
compositions, manufacturing and production processes and techniques, technical
data, financial and marketing plans, customer and supplier lists and
information, designs, drawings, plans, proposals and specifications), (v)
computer software and systems (including source code, executable code, data,
databases and related documentation), websites, URLs, email addresses, and
telephone numbers, (vi) copies and tangible embodiments of any of the foregoing
in whatever form or medium and (vii) other proprietary and intellectual property
rights.

"Inventory" means all inventory of any kind or nature, whether or not prepaid,
and wherever located, held or owned by any Seller, including all raw materials,
work in process, semi-finished and finished products, replacement and spare
parts, packaging materials, operating supplies, in-transit or consigned
inventory, and fuels and other and similar items.

"Law" means any law, statute, regulation, code, constitution, ordinance, treaty,
rule of common law, or Order of, administered or enforced by or on behalf of,
any Governmental Authority.

"Leased Facilities" means any land, buildings, structures, improvements,
fixtures or other interest in real property which any Seller has the right to
use, or which is used or intended to be used by any Seller or used or intended
to be used in, or otherwise related to, the Business.





10




--------------------------------------------------------------------------------







"Liability" means any obligation or liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether determined or
determinable, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due and regardless of when asserted), including any
liability for Taxes, product liability or infringement liability.

"Lien" or "Liens" means any lien (statutory or otherwise), hypothecation,
encumbrance, security interest, interest, mortgage, pledge, restriction, charge,
instrument, license, preference, priority, security agreement, easement,
covenant, encroachment, option, right of recovery, right of pre-emption, right
of first refusal or other Third Party right, Tax (including foreign, federal,
state and local Tax), Order of any Governmental Authority, of any kind or nature
(including (i) any conditional sale or other title retention agreement and any
lease having substantially the same effect as any of the foregoing, (ii) any
assignment or deposit arrangement in the nature of a security device, (iii) any
claim based on any theory that any Purchaser is a successor, transferee or
continuation of Sellers or the Business, and (iv) any leasehold interest,
license or other right, in favor of a Third Party or a Seller, to use any
portion of the Acquired Assets), whether secured or unsecured, choate or
inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown.

"Material Adverse Change" or "Material Adverse Effect" means, any event, change,
condition or matter that, individually or in the aggregate is or could
reasonably be expected to be materially adverse to, or materially impair the
revenue or anticipated revenue of the Business or impairs the value of, the
Acquired Assets or results in a material adverse effect or change in the
operation, results of operations, condition (financial or otherwise) or
prospects of the Acquired Assets or the Business, taken as a whole, or which
materially impairs the ability of Sellers to perform their obligations under
this Agreement or has a material adverse effect on or prevents or materially
delays the consummation of the transactions contemplated hereby; excluding,
however, any effect resulting, whether directly or indirectly, from the
bankruptcy, insolvency or deteriorating financial condition of Seller, but
specifically including, however, (i) the failure of any of R. Patrick Caldwell,
Jason Williams or Neil Schwartzman to remain employed by any of the Sellers and
(ii) any event, change, condition or matter that, individually or in the
aggregate is or could reasonably be expected to cause the aggregate revenue of
Purchaser from Ibiley Manufacturing Corp., Carter Enterprises LLC and the U.S.
Marine Corp. from the Closing Date through February 28, 2011 to be less than
Seventeen Million Five Hundred Thousand Dollars ($17,500,000).  For avoidance of
doubt the occurrence of any of the events set forth in (i) or (ii) above shall
be a "Material Adverse Change" and "Material Adverse Effect".  

"Minimum Cash Amount" has the meaning set forth in Section 8.2(d)(iii)(G).

"Miscellaneous Excluded Contracts" has the meaning set forth in Section 2.2(iii)
hereof.

"Notice" means any summons, citation, directive, Order, claim, litigation,
proceeding, letter or other communication, written or oral, actual or
threatened, from the United States Environmental Protection Agency or any other
Governmental Authority, or any other





11




--------------------------------------------------------------------------------







entity or any individual, and shall include the imposition of any Lien on
property owned, leased, occupied or used by any Seller pursuant to any
Environmental Law.

"Order" means any award, decision, decree, order, injunction, ruling, judgment,
or consent of or entered, issued, made or rendered by any Governmental
Authority.

"Ordinary Course of Business" means the operation of the Business by Sellers in
the usual and ordinary course in the manner Sellers operated prior to the
commencement of the Chapter 11 Cases (including with respect to quantity and
frequency).

"ParentCo" has the meaning set forth in the preamble hereto.

"Permits" means licenses, permits, approvals, franchises, bonds, accreditations,
certificates of occupancy, authorizations, operating permits, registrations,
plans and the like.

"Person" means any corporation, partnership (including any limited partnership
and any limited liability partnership), joint venture, limited liability
company, organization, trust, entity, authority or natural person.

"Petition Date" means January 13, 2010, which is the date of the filing of the
Chapter 11 petitions of Sellers.

"PPIC" has the meaning set forth in the preamble hereto.

"PPNC" has the meaning set forth in the preamble hereto.

"Proceeding" means any action, claim, charge, complaint, dispute, demand,
grievance, action, litigation, audit, investigation, review, inquiry,
arbitration, liability, damage, suit in equity or at law, administrative,
regulatory or quasi-judicial proceeding, account, cost, expense, setoff,
contribution, attorney's fee or cause of action of whatever kind or character.

"Proration Items" has the meaning set forth in Section 10.10(e) hereof.

"Purchase Price" has the meaning set forth in Section 3.1 hereof.

"Purchaser" has the meaning set forth in the preamble hereto.

"Purchaser Cure Amounts Cap" has the meaning set forth in Section 2.3(a)(i).

"Qualified Bid" or "Qualified Bids" has the meaning set forth in Section 7.4(c)
hereof.

"Qualifying Bid" has the meaning set forth in Section 8.2(d)(iii)(G) hereof.

"Release" means any release, emission, disposal, leaching or migration into the
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Substances) or any structure,
facility or property.





12




--------------------------------------------------------------------------------







"Rehired Employees" means each employee of Sellers who accepts an offer of
employment by Purchaser as described in Section 10.1 hereof.

"Rejection Notice" has the meaning set forth in Section 2.6(c) hereof.

"Restricted Names" has the meaning set forth in Section 10.6 hereof.

"Rule" or "Rules" means the Federal Rules of Bankruptcy Procedure.

"Sale Motion" has the meaning set forth in Section 7.4(a) hereof.

"Sale Order" means the Order of the Bankruptcy Court, in substantially the same
form (but with the same substance, including, for avoidance of doubt, all
provisions that would in any manner impact Purchaser) of Exhibit B, to be
entered by the Bankruptcy Court pursuant to Sections 363, 365 and 1146(c) of the
Bankruptcy Code, which Order, amongst other approvals, approves the sale of the
Business and the Acquired Assets to Purchaser or the applicable Bidder with the
Highest and Best Bid, free and clear of all Liens pursuant to Section 363(f) of
the Bankruptcy Code and finds that the Purchaser has acted in "good faith"
within the meaning of section 363(m) of the Bankruptcy Code.

"Sale Order Deadline" means February 22, 2010, as such date may be extended by
the Bankruptcy Court up to an additional five (5) Business Days.

"Scheduled Contracts" has the meaning set forth in Section 2.6(a) hereof.

"Schedules" means the schedules attached hereto (including the Disclosure
Schedules).

"Seller" or "Sellers" have the meanings set forth in the preamble hereto.

"Seller Termination for Purchaser Breach" has the meaning set forth in Section
8.2(d)(iii)(A).

"Subsidiary" means, with respect to any Person, any corporation a majority of
the total voting power of shares of stock of which is entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one (1) or more of the other Subsidiaries of that
Person or a combination thereof, or any partnership, limited liability company,
association or other business entity a majority of the partnership or other
similar ownership interest of which is at the time owned or controlled, directly
or indirectly, by that Person or one (1) or more Subsidiaries of that Person or
a combination thereof.  For purposes of this definition, a Person is deemed to
have a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person is allocated a majority of
the gains or losses of such partnership, limited liability company, association
or other business entity or is or controls the managing director or general
partner of such partnership, limited liability company, association or other
business entity.





13




--------------------------------------------------------------------------------







"Target Current Assets Amount" means Seven Million Nine Hundred Thousand Dollars
($7,900,000).

"Tax" and, with correlative meaning, "Taxes" mean with respect to any Person
(i) all federal, state, local, county, foreign and other taxes, assessments or
other government charges, including any income, alternative or add-on minimum
tax, estimated, gross income, gross receipts, sales, use, ad valorem, value
added, transfer, capital stock, franchise, profits, license, registration,
recording, documentary, intangibles, conveyancing, gains, withholding, payroll,
employment, social security (or similar), unemployment, disability, excise,
severance, stamp, occupation, premium, property (real and personal),
environmental or windfall profit tax, customs duty or other tax, governmental
fee or other like assessment, charge or tax of any kind whatsoever, together
with any interest, penalty, addition to tax or additional amount imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax, whether such Tax is disputed or not, (ii) Liability for the
payment of any amounts of the type described in clause (i) above relating to any
other Person as a result of being party to any agreement to indemnify such other
Person, being a successor or transferee of such other Person, or being a member
of the same affiliated, consolidated, combined, unitary or other group with such
other Person, or (iii) Liability for the payment of any amounts of the type
described in clause (i) arising as a result of being (or ceasing to be) a member
of any Affiliated Group (or being included (or required to be included) in any
Tax Return relating thereto).

"Tax Return" means any report, return, declaration, claim for refund or other
information or statement supplied or required to be supplied by any Person
relating to Taxes, including any schedules or attachments thereto and any
amendments thereof.

"Third Party" means any Person other than Sellers, Purchaser or any of their
respective Affiliates.

"Transaction Documents" means this Agreement, and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party in connection with the transactions contemplated to be consummated
pursuant to this Agreement.

"Undisputed Payment" has the meaning set forth in Section 3.3 hereof

"Valuation Firm" means a valuation firm mutually agreed upon by Purchaser and
Sellers as determined in good faith, which valuation firm shall not be one of
the ten largest accounting firms in the United States.

"WARN Act" means the Worker Adjustment and Refraining Notification Act of 1988,
as amended.

1.2

Rules of Construction .  Unless the context otherwise clearly indicates, in this
Agreement:

(a)

the singular includes the plural;

(b)

"includes" and "including" are not limiting;





14




--------------------------------------------------------------------------------







(c)

"may not" is prohibitive and not permissive; and

(d)

"or" is not exclusive.

ARTICLE II
PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

2.1

Purchase and Sale of Assets .  Subject to the terms and conditions set forth in
this Agreement, at the Closing, Sellers shall sell, contribute, convey, assign,
transfer and deliver to Purchaser, free and clear of all Liens, whether arising
prior to, on or subsequent to the Petition Date, and Purchaser shall purchase,
acquire and take assignment and delivery of, for the consideration specified in
Article III, all rights, titles and interests of every kind and nature of
Sellers (including indirect and other forms of beneficial ownership) in and to
all of the properties, assets and rights (contractual or otherwise) of Sellers
as of the Closing Date other than the Excluded Assets, whether tangible or
intangible, real or personal and wherever located and by whomever possessed,
whether or not listed below but including for the avoidance of doubt all of the
following properties, assets and rights of the Sellers (all of the assets to be
sold, assigned, transferred and delivered pursuant to this Section 2.1 shall be
referred to herein as the "Acquired Assets"):

(i)

all Accounts Receivable and all claims, including deposits, advances, prepaid
and other current assets, rights under warranties and guaranties, rights in
respect of promotional allowances, vendor rebates and to other refunds, causes
of action, rights of recovery, rights of set-off and rights of recoupment of
every kind and nature (whether known or unknown or contingent or
non-contingent); the right to receive and retain mail, Accounts Receivable
payments and other communications of Sellers; and the right to bill and receive
payment for products shipped or delivered and services performed but unbilled or
unpaid as of the Closing;

(ii)

any rights, claims or causes of action of Sellers against third parties arising
out of events occurring prior to the Closing Date (including, for the avoidance
of doubt, those arising out of events occurring prior to the Petition Date),
including any rights under or pursuant to any and all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
relating to products sold, or services provided, to Sellers, including all
Avoidance Actions against or otherwise involving any counterparty to any Assumed
Contract or the Persons set forth on Schedule 2.1(ii);

(iii)

all bank accounts set forth on Schedule 2.1(iii), safety deposit boxes, lock
boxes and the like;

(iv)

all Inventory;

(v)

all of Sellers' rights existing under the Facility Leases set forth on
Schedule 2.1(v) (the "Assumed Facility Leases"), including all rights to
security deposits held pursuant thereto;

(vi)

the equipment leases set forth on Schedule 2.1(vi) (the "Assumed Equipment
Leases", together with the Assumed Facility Leases, the "Assumed Leases");





15




--------------------------------------------------------------------------------







(vii)

all tangible personal property, including all machinery, equipment (including
all transportation and office equipment), vehicles, computers, mobile phones,
personal digital assistants, fixtures, trade fixtures, computer equipment,
hardware, peripherals, information technology infrastructure, telephone systems,
furniture, office supplies, production supplies, spare parts, other
miscellaneous supplies, and other tangible personal property of any kind owned
by Sellers, wherever located, including all such items which are located in any
building, warehouse, office or other space leased, owned or occupied by Sellers
or any other space where any of Sellers' properties and or any other assets may
be situated;

(viii)

all Intellectual Property owned, licensed, used or held for use by Sellers,
along with all income, royalties, damages and payments due or payable to Sellers
as of the Closing or thereafter, including damages and payments for past,
present or future infringements or misappropriations thereof or other conflicts
therewith, the right to sue and recover for past, present or future
infringements or misappropriations thereof or other conflicts therewith, and any
and all corresponding rights that, now or hereafter, may be secured throughout
the world, including all copies and tangible embodiments of any such
Intellectual Property in Sellers' possession or control;

(ix)

all Company Systems;

(x)

all rights of Sellers under the Contracts of each Seller set forth on
Schedule 2.1(x) (the "Assumed Contracts"), including all security deposits
thereunder, all contractual rights of Sellers to indemnification, exculpation,
advancement or reimbursement of expenses, and all rights to proceeds under
insurance policies;

(xi)

all Books and Records and all advertising, marketing and promotional materials
and all other printed or written materials;

(xii)

all Permits, licenses, certifications and approvals from all permitting,
licensing, accrediting and certifying agencies, and the rights to all data and
records of Sellers held by such permitting, licensing and certifying agencies;

(xiii)

all goodwill as a going concern and all other intangible property of Sellers;
and

(xiv)

all such other properties, assets and rights (contractual or otherwise) of
Sellers as of the Closing Date, whether tangible or intangible, real or personal
and wherever located and by whomever possessed which are not otherwise expressly
set forth above as Acquired Assets and are not Excluded Assets.

2.2

Excluded Assets .  Notwithstanding anything to the contrary in this Agreement,
the following assets of Sellers shall be retained by Sellers and are not being
sold or assigned to Purchaser hereunder (all of the following are referred to
collectively as the "Excluded Assets"):

(i)

all Facility Leases of Sellers other than the Assumed Facility Leases (the
"Excluded Facility Leases"), including the Facility Leases set forth on
Schedule 2.2(i);





16




--------------------------------------------------------------------------------







(ii)

all equipment leases of Sellers other than the Assumed Equipment Leases (the
"Excluded Equipment Leases", together with the Excluded Facility Leases, the
"Excluded Leases"), including the equipment leases set forth on
Schedule 2.2(ii);

(iii)

all Contracts of Sellers other than the Assumed Contracts, including those set
forth on Schedule 2.2(iii) (the "Miscellaneous Excluded Contracts", and together
with the Excluded Leases, the "Excluded Contracts"), together with all claims
and causes of actions with respect to or arising in connection with such
Excluded Contracts;

(iv)

all cash (including checking account balances, certificates of deposit and other
time deposits and petty cash) net of overdrafts and marketable and other
securities;

(v)

all assets, rights, pre-payments, deposits and refunds of any Employee Benefit
Plan of each Seller;

(vi)

originals of each Seller's minute books, stock books and corporate seals;

(vii)

the equity securities or other ownership interest of each of Sellers;

(viii)

all Tax refunds, rebates, credits and similar items relating to any period, or
portion of any period, on or prior to the Closing Date or any Tax Return;

(ix)

all Avoidance Actions other than Avoidance Actions which are against or
otherwise involving any counterparty to any Assumed Contract or the Persons set
forth on Schedule 2.1(ii);

(x)

all assets and properties located at 101 Lake Drive, Newark, Delaware, 19702 and
465 Pencader Drive, Newark, Delaware, 19702 other than saleable and useable soft
body armor products located therein (which such soft body armor products shall,
for avoidance of doubt, be an Acquired Asset);

(xi)

 all bank accounts other than those set forth on Schedule 2.1(iii); and

(xii)

all other assets listed on Schedule 2.2(xii).

2.3

Assignment and Assumption of Liabilities.

(a)Subject to the terms and conditions set forth in this Agreement, including
Section 2.3 hereto, Purchaser shall assume from Sellers and thereafter be
responsible for the payment, performance or discharge of only the following
liabilities and obligations of Sellers (all such liabilities and obligations
assumed pursuant to this Section 2.3(a) shall be referred to herein as the
"Assumed Obligations"):

(i)

Cure Amounts in an aggregate amount up to but not to exceed (i) Fifty Thousand
Dollars ($50,000) plus (ii) any costs of cure with respect to that certain
Leased





17




--------------------------------------------------------------------------------







Facility located at 1649 NW 136th Ave, Building J, Sunrise, Florida  33323-2802
if and only if such Facility Lease is ultimately determined by Purchaser to be
an Assumed Executory Contract (or a Designated Contract that becomes an Assumed
Executory Contract pursuant to Section 2.6(c)) (the aggregate amount of (i) plus
(ii), the "Purchaser Cure Amounts Cap");

(ii)

all obligations under the Assumed Executory Contracts first arising after the
Closing Date but specifically excluding any liability or obligation relating to
or arising out of such Assumed Executory Contracts as a result of (A) any breach
of such Assumed Executory Contracts occurring on or prior to the Closing Date,
(B) any violation of Law, breach of warranty, tort or infringement occurring on
or prior to the Closing Date; or (C) any charge, complaint, action, suit,
proceeding, hearing, investigation, Claim or demand based on any occurrence
prior to the Closing Date;

(iii)

with respect to the Rehired Employees, the obligations with respect to any
unpaid wages and salaries, unused vacation or sick leave earned and accrued (to
the extent not paid) as of the Closing Date, but not including any wages, bonus,
retention or severance obligations or arising from any violation of Law by a
Seller prior to the Closing Date;

(iv)

all Liabilities and obligations relating to the Acquired Assets that first arise
after the Closing Date as a result of, or in connection with, Purchaser's
ownership and/or use of the Acquired Assets after the Closing;

(v)

the Designated Remaining Executory Contract Obligations; and

(vi)

Ceramic Protection's obligations to pay Two Hundred Sixty Seven Thousand Dollars
($267,000) to the U.S. Attorney's Office for the District of Delaware under the
Deferred Prosecution Agreement.

For the avoidance of doubt, the Assumed Obligations shall not include any item
listed in Sections 2.4(a)(i)-2.4(a)(xxi).

(b)

Section 2.3(a) shall not limit any claims or defenses Purchaser may have against
any party other than Sellers.  The transactions contemplated by this Agreement
shall in no way expand the rights or remedies of any Third Party against
Purchaser or Sellers as compared to the rights and remedies which such Third
Party would have had against Sellers absent the Chapter 11 Cases and had
Purchaser not assumed such Assumed Obligations.

2.4

No Other Liabilities Assumed.

(a)

Purchaser shall not be the successor to any or all of Sellers, and each Seller
acknowledges and agrees that pursuant to the terms and provisions of this
Agreement, Purchaser will not assume, nor in any way be liable or responsible
for, any claim or Liability of any Seller (including Liabilities relating to the
pre-petition or post-petition operation of the Business, the Excluded Assets or
to the Acquired Assets (and the use thereof)), whether relating to or arising
out of the Business, the Excluded Assets, the Acquired Assets or otherwise, and
whether or not listed below, including any Indebtedness, Employee Benefit Plan,
Collective Bargaining Agreement or other Liability of any Seller or any
predecessor or Affiliate of any Seller whatsoever or any ERISA Affiliate other
than the Assumed Obligations (any such obligations,





18




--------------------------------------------------------------------------------







the "Excluded Liabilities"); provided, that, in furtherance and not in
limitation of the foregoing, the Assumed Obligations do not include, and
Purchaser is expressly not assuming, any of the following Liabilities, whenever
or wherever arising:

(i)

all claims or Liabilities of any Seller that relate to any of the Excluded
Assets, including executory Contracts and unexpired Leases that are not Assumed
Executory Contracts;

(ii)

all Liabilities of any Seller relating to Taxes (including with respect to the
Business or the Acquired Assets or otherwise) including Taxes that may arise as
a result of (i) any claim, audit, investigation, assessment, or adjustment for
any amount of Tax proposed, asserted, or assessed by any taxing authority, court
or other Governmental Authority against any Seller or (ii) the sale of the
Acquired Assets or the assumption of the Assumed Obligations pursuant to this
Agreement and any deferred Taxes of any nature;

(iii)

all Liabilities for Taxes now or hereafter attributable to the Acquired Assets
or the Business for any taxable periods (or the portion thereof) ending on or
before the Closing Date;

(iv)

all accounts payable of Sellers or any predecessor or Affiliate of Sellers
arising prior to the Closing, except for Cure Amounts payable by Purchaser
pursuant to Section 2.7;

(v)

all Liabilities in respect of Indebtedness of Sellers or any predecessor or
Affiliate of any Seller;

(vi)

all Excluded Environmental Liabilities (regardless of whether such Liabilities
accrue to Sellers or to Purchaser in the first instance);

(vii)

all Liabilities pursuant to the WARN Act relating to any action or inaction of
Sellers prior to or upon the Closing;

(viii)

except for Cure Amounts payable by Purchaser as contemplated in Section 2.7 of
this Agreement, all Liabilities of Sellers resulting from, caused by or arising
out of, or which relate to, directly or indirectly, the conduct of Sellers (or
any of their current or former officers, directors, employees or agents)
anywhere or ownership or lease of any properties or assets or any properties or
assets previously used by Sellers at any time, or other actions, omissions or
events occurring prior to the Closing and which (i) constitute, may constitute
or are alleged to constitute a tort, breach of contract or violation of any Law
or (ii) relate to any and all Proceedings against Sellers whether past, present,
future, known or unknown, liquidated or unliquidated, accrued or unaccrued,
pending or threatened, including, for avoidance of doubt, all Liabilities
arising out of or relating to the litigation filed in (A) the Ontario Superior
Court of Justice, with the caption ArmorWorks Enterprises, LLC v. Ceramic
Protection Corporation, CPC Holding Corporation of America, Ceramic Protection
Corporation of America, Protective Products International Corp., Protective
Products of North Carolina, LLC, Larry Moeller, Stephen Giordanella, Keith J.
Engel, Brian Stafford, Henry H. Shelton, Richard Torykian, Sr., and Dennis
DeConcini, 08-CV-351396PD1 and (B) the United States District





19




--------------------------------------------------------------------------------







Court for the Eastern District of Virginia, with the caption Marcus Treiber and
Alvin S. Church v. Protective Products International Corp., 3:09CV303;

(ix)

all Liabilities arising out of any Proceeding commenced against Sellers or any
predecessor or Affiliate of any Seller after the Closing and arising out of or
relating to any occurrence or event happening prior to the Closing;

(x)

all Liabilities under any Assumed Executory Contract which arises after the
Closing but arises out of or relates to any breach that occurred prior to the
Closing;

(xi)

all Liabilities arising out of or relating to any infringement or
misappropriation of, or other conflict with, the Intellectual Property of any
Third Party arising out of or related to the conduct of the Business or any act
or omission of any Seller or any predecessor or Affiliate of any Seller prior to
the Closing;

(xii)

all Liabilities arising out of, or relating to, any indemnification obligations
of any Seller, including indemnification obligations pursuant to supply
agreements, service agreements, purchase agreements, leases and any other type
of Contract, and Liabilities to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Sellers;

(xiii)

all Liabilities with respect to the employees or former employees, or both (or
their representatives) of any Seller arising prior to the Closing Date,
including payroll, wages, salaries, bonuses, commissions, benefits, retention or
stay bonus arrangements, other compensation, sick leave, worker's compensation,
unemployment benefits, pension benefits, employee stock option or profit sharing
plans, health care plans or benefits, or any other employee plans or benefits or
other compensation of any kind to any employee, and obligations of any kind,
including Liabilities arising under any Collective Bargaining Agreement, the
WARN Act, or employment, severance, retention or termination agreement with any
employee, consultant or contractor (or their representatives) of any Seller;

(xiv)

all Liabilities relating to or arising under or in connection with any Employee
Benefit Plan or any other employee benefit or compensation plan, program,
agreement or arrangement at any time maintained, sponsored or contributed or
required to be contributed to by any Seller or any ERISA Affiliate, or with
respect to which any Seller or any ERISA Affiliate has any Liability;

(xv)

all Liabilities arising out of or relating to services, products or product or
service warranties of Sellers or any predecessor(s) or Affiliate(s) of any
Seller to the extent provided, developed, designed, manufactured, marketed, sold
or distributed prior to the Closing;

(xvi)

all Liabilities of any Seller to any current, former or prospective shareholder
or other equity interest holder of any Seller, including all Liabilities of
Sellers related to the right to or issuance of any capital stock or other equity
securities;

(xvii)

all Liabilities for any legal, accounting, investment banking, reorganization,
restructuring (including bankruptcy administrative expenses), brokerage or





20




--------------------------------------------------------------------------------







similar fees or expenses incurred by any Seller in connection with, resulting
from or attributable to the transactions contemplated by this Agreement, the
Chapter 11 Cases or otherwise;

(xviii)

except for the Designated Remaining Executory Contract Obligations, all
Liabilities of Sellers arising out of, or relating to, any Designated Contract,
unless and until (and only to the extent that) such Designated Contract is
assumed by Purchaser;

(xix)

all Liabilities of Sellers or any predecessor or Affiliate of any Seller based
upon such Person's acts or omissions occurring after the Closing;

(xx)

all Cure Amounts in excess of the Purchaser Cure Amounts Cap; and

(xxi)

all Liabilities of Sellers to Purchaser, its Affiliates, and its Affiliates'
agents, advisors and representatives, whether under the Transaction Agreements
or otherwise.

(c)

The parties acknowledge and agree that disclosure of any Liability on any
Schedule to this Agreement or otherwise shall not create an Assumed Obligation
or other Liability of Purchaser, except where such disclosed obligation has been
expressly assumed by Purchaser as an Assumed Obligation and is not listed in
Sections 2.4(a)(i)-2.4(a)(xxi).

(d)

Subsequent to the Closing, Sellers jointly and severally agree to indemnify and
hold Purchaser harmless with respect to the Excluded Assets and Excluded
Liabilities, including any loss, Liability, Tax, cost or expense (including
legal fees and expenses and court costs) arising out of or in connection with,
or otherwise relating to, the Excluded Assets, the Excluded Environmental
Liabilities (regardless of whether such Liabilities are technical Liabilities of
any Seller or Affiliate) and the Excluded Liabilities.

2.5

Limited Right to Make Revisions to Schedules to Sections 2.1 to 2.4 .
 Notwithstanding anything in this Agreement to the contrary, Purchaser may
revise the Schedules to Sections 2.1 to 2.4 at any time on or before five (5)
days prior to the Auction for the following purposes (but for no other purpose
without the consent of the Sellers):  (i) to exclude from the definition of
Acquired Asset, (ii) to exclude from the definition of Excluded Liabilities,
(iii) to add to the definition of Excluded Asset or Assumed Obligation, as
applicable, any asset or property, or any portion, part or parcel of any such
asset or property (other than Scheduled Contracts, which shall be governed by
Section 2.6) or Excluded Liability not otherwise included therein, as the case
may be, and as a result thereof, Sellers agree to give required notice to any
Third Party that should receive notice with respect to such asset or property or
as otherwise reasonably requested by Purchaser.  In no event shall Purchaser be
entitled (other than with respect to Scheduled Contracts, which shall be
governed by Section 2.6): (i) to add to the definition of Acquired Assets, (ii)
to exclude from the definition of Excluded Assets, (iii) to exclude from the
definition of Assumed Obligations, in each case, any asset, property or
obligation, as the case may be, without the consent of the Sellers and the
lender under the DIP Credit Facility.  For purposes of clarification, nothing in
this Section 2.5 shall limit Purchaser's rights under Section 2.6.





21




--------------------------------------------------------------------------------







2.6

Sellers Actions With Respect to Contracts

(a)

Sellers' Obligation to Maintain Scheduled Contracts Until Closing.  From and
after the Effective Date, Sellers shall not reject or alter (or attempt to
alter) the terms of any executory Contracts or unexpired leases to which any
Seller is a party (collectively, the "Scheduled Contracts") unless otherwise
agreed to in writing by Purchaser or as provided below in Section 2.6(d) of this
Agreement.  Sellers shall provide timely and proper written notice of the motion
seeking entry of the Sale Order to all parties to Scheduled Contracts and take
all other actions necessary to cause such Scheduled Contracts to be assumed by
Sellers and assigned to Purchaser pursuant to Section 365 of the Bankruptcy Code
to the extent that such Scheduled Contracts are Assumed Executory Contracts at
Closing or are assumed and assigned to Purchaser pursuant to Section 2.6(c) of
this Agreement.

(b)

Excluding or Adding Assumed Executory Contracts Prior to Closing.  At the
Closing, Sellers shall, pursuant to the Sale Order and the Assignment and
Assumption Agreement(s) and other transfer and assignment documents reasonably
requested by Purchaser, assume and sell and assign to Purchaser (the
consideration for which is included in the Purchase Price), all Assumed
Executory Contracts which may be assigned by any such Seller to Purchaser
pursuant to Sections 363 and 365 of the Bankruptcy Code and which shall be set
forth on the Schedules delivered pursuant to Section 2.1 of this Agreement.
 Purchaser shall have the right in its sole and absolute discretion to notify
Sellers in writing of (i) any Assumed Executory Contract that it does not wish
to assume up to two (2) days prior to Closing or (ii) a Scheduled Contract that
it wishes to add as an Assumed Executory Contract up to five (5) days prior to
the Closing.  At the sole discretion and instruction of Purchaser, any such
previously considered Assumed Executory Contract that Purchaser no longer wishes
to assume shall be automatically deemed removed from the Schedules related to
Assumed Executory Contracts, automatically deemed added to the Schedules related
to Excluded Contracts, and rejected by Sellers in accordance with
Section 2.6(d).  At the sole discretion and instruction of Purchaser, any such
previously considered Excluded Contract that Purchaser wishes to assume as an
Assumed Executory Contract shall be automatically deemed added to the Schedules
related to Assumed Executory Contracts, automatically deemed removed from the
Schedules related to Excluded Contracts, and assumed by Sellers to sell and
assign to Purchaser.

(c)

Designated Contracts.  At least two (2) days prior to the Closing, Purchaser
shall deliver to Sellers Schedule 2.6(c), which shall comprise a list of
Scheduled Contracts that Purchaser wishes to designate as "Designated
Contracts".  The Designated Contracts shall be automatically deemed removed from
all Schedules related to Assumed Executory Contracts and Excluded Contracts, and
shall not be Assumed Executory Contracts or Excluded Contracts as of the Closing
Date.  Except as otherwise set forth in Section 2.6(d), Sellers shall not seek
to reject the Designated Contracts for a period of ninety (90) days following
the Closing Date (the "Contract Retention Period").  Purchaser may, at its sole
discretion and at any time during the Contract Retention Period, deliver to
Sellers one (1) or more written notices (each, a "Rejection Notice") notifying
Sellers of its intent not to assume any Designated Contract(s).  Upon receipt of
a Rejection Notice, notwithstanding anything in this Agreement to the contrary,
the Designated Contract(s) identified in such Rejection Notice shall
automatically be deemed Excluded Contracts for all purposes under this
Agreement.  Purchaser may, at its sole discretion and at any time during the
Contract Retention Period, deliver to Sellers one (1) or more written





22




--------------------------------------------------------------------------------







notices (each, an "Assumption Notice") requesting assumption and assignment of
any Designated Contract(s).  Upon receipt of an Assumption Notice, Sellers
shall, subject to Purchaser's demonstrating adequate assurance of future
performance thereunder, take all actions reasonably necessary to seek to assume
and assign to Purchaser pursuant to Section 365 of the Bankruptcy Code the
Designated Contract(s) set forth in the applicable Assumption Notice.  To the
extent that any Designated Contract is a Facility Lease, Seller hereby grants
Purchaser a license to use and possess the Facility which is leased pursuant to
such Facility Lease.  Such license shall commence on the Closing Date and shall
terminate on the earlier of the date such Facility Lease is rejected and the
last day of the Contract Retention Period.  Notwithstanding anything in this
Agreement to the contrary, on the date any Designated Contract is assumed and
assigned to Purchaser pursuant to this Section 2.6(c), such Contract shall be
deemed an Assumed Executory Contract for all purposes under this Agreement.
 With respect to any Designated Contract (including, without limitation, any
Facility Lease covered by the license set forth above), (i) Purchaser shall
perform all of Sellers' ordinary course obligations under such Designated
Contract from and after the Closing Date, (ii) with respect to any Facility
Lease which is a Designated Contract, Purchaser shall pay all rent (including
without limitation, all base rent, additional rent and other rent under such
Facility Lease) owing under the Lease from and after the Closing Date, (iii)
with respect to any Facility Lease which is a Designated Contract, Purchaser
shall indemnify and hold Seller harmless from any liability of Sellers under
such Facility Lease first arising from and after the Closing Date until the
later of (a) the earlier of the date such Designated Contract is assigned to
Purchaser, the date Purchaser delivers a Rejection Notice with respect to such
Designated Contract, or the last day of the Contract Retention Period and (b)
the date Purchaser vacates the licensed premises under such Facility Lease and
(iv) Purchaser shall compensate Sellers for the ordinary course costs of such
Designated Contract in accordance with the terms of such contract, in each case
first arising after the Closing Date and actually incurred by Sellers in
performing obligations after the Closing under such Designated Contract until
the earlier of the date such Designated Contract is assigned to Purchaser, the
date Purchaser delivers a Rejection Notice with respect to such Designated
Contract, or the last day of the Contract Retention Period (provided that with
respect to any Facility Lease which is a Designated Contract, Purchaser shall
continue to pay all such costs until Purchaser has actually vacated the licensed
premises covered by such Facility Lease) (the "Designated Remaining Executory
Contract Obligations"); provided, however, Purchaser shall not be responsible
for any liability or obligation relating to or arising out of such Designated
Contracts as a result of (A) any breach by Sellers of such Designated Contracts
occurring on or prior to the Closing Date or during the Contract Retention
Period (provided that such breach is not caused by the breach by Purchaser of
its obligations under this Section), (B) any violation of Law, breach of
warranty, tort or infringement, in each case by Sellers, occurring on or prior
to the Closing Date or during the Contract Retention Period (provided that such
violation is not caused by any act or omission of Purchaser after the Closing),
or (C) any charge, complaint, action, suit, proceeding, hearing, investigation,
Claim or demand against the Sellers (provided that such matters do not arise
from the act or omission of the Purchaser after the Closing).  The covenants set
forth in this Section 2.6(c) shall survive the Closing.

(d)

Rejection of Excluded Contracts.  As soon as practicable after the Closing Date,
Seller shall reject all Excluded Contracts.  With respect to the Designated
Contracts, on the date that Purchaser provides a Rejection Notice with respect
to any Designated Contract, such Designated Contract will be deemed an Excluded
Contract for all purposes under this





23




--------------------------------------------------------------------------------







Agreement, Sellers shall immediately reject such Excluded Contract, and all
obligations arising thereafter in connection with such Excluded Contract shall
be considered Excluded Liabilities under this Agreement.  Upon the expiration of
the Contract Retention Period, all Designated Contracts that have not been
deemed Assumed Executory Contracts pursuant to an Assumption Notice and have not
been subject of a Rejection Notice shall be automatically deemed to be Excluded
Contracts, Sellers shall immediately reject such Excluded Contracts, and all
obligations arising thereafter in connection with such Excluded Contracts shall
be considered Excluded Liabilities under this Agreement.  To the extent that any
executory Contract or unexpired lease relating to the Business is not identified
prior to the Closing Date or is not an Assumed Executory Contract, an Excluded
Contract or a Designated Contract on the Closing Date, Purchaser shall, upon
discovery of such executory Contract or unexpired lease, in its sole discretion,
determine whether such executory Contract or unexpired lease shall be deemed an
Assumed Executory Contract, an Excluded Contract or a Designated Contract and,
if determined by Purchaser to be an Excluded Contract, Sellers shall immediately
reject any such executory Contract or unexpired lease.  The covenants set forth
in this Section 2.6(d) shall survive the Closing.

2.7

Cure Amounts .  Purchaser will be responsible for paying all Cure Amounts set
forth on Schedule 1.1 in an aggregate amount up to but not to exceed the
Purchaser Cure Amounts Cap in connection with the assignment and assumption of
the Assumed Executory Contracts and any Designated Contract which is assumed and
assigned to Purchaser pursuant to Section 2.6(c).  Sellers will be responsible
for paying all Cure Amounts set forth on Schedule 1.1 in excess of the Purchaser
Cure Amounts Cap in connection with the assignment and assumption of the Assumed
Executory Contracts and any Designated Contract which is assumed and assigned to
Purchaser pursuant to Section 2.6(c).  Within three (3) days after the Bid
Deadline, Sellers shall provide to Purchaser an update to Schedule 1.1.  Sellers
hereby agree that Purchaser, at its option, may pay any such cure in excess of
the Purchaser Cure Amounts Cap and deduct the amount of any such cures paid by
Purchaser in excess of the Purchaser Cure Amounts Cap from the amount otherwise
payable to Sellers at the Closing.  To the full extent that any cure obligations
are asserted against Purchaser (other than those Purchaser agrees to pay
pursuant to the terms of this Agreement), Sellers agree to pay such amounts and
to fully indemnify for and hold Purchaser harmless from any costs, expenses or
other Liabilities resulting from such assertion.  In the event that Sellers fail
to pay such amount(s), Purchaser may pay such amount(s) (on behalf of Sellers)
and offset such amount(s) against any amount(s) Purchaser may owe Sellers.
 Sellers hereby agree and acknowledge that the foregoing provision is in
addition to, and not in derogation of, any statutory or other remedy that
Purchaser may have against Sellers.




2.8

Deemed Consents and Cures .  For all purposes of this Agreement (including all
representations and warranties of Sellers contained herein), Sellers shall be
deemed to have obtained all required consents in respect of the assignment of
any Assumed Executory Contract if, and to the extent that, pursuant to the Sale
Order or other Bankruptcy Court Order, Sellers are authorized to assume and
assign to Purchaser, and Purchaser is authorized to accept, such Assumed
Executory Contracts pursuant to Section 365 of the Bankruptcy Code, and any
applicable Cure Amount has been satisfied by Purchaser or Sellers as provided in
this Agreement.  If the consent required to effectuate the assignment of any
Assumed Executory Contracts to Purchaser cannot be obtained pursuant to the Sale
Order or other Bankruptcy Court





24




--------------------------------------------------------------------------------







Order, then the parties shall endeavor to obtain such consent pursuant to
Sections 4.6, 7.1 and 10.5.

ARTICLE III
BASIC TRANSACTION

3.1

Purchase Price.   The aggregate purchase price for the Acquired Assets (the
"Purchase Price") is the sum of (a) (i) cash in an amount of Eight Million
Dollars ($8,000,000) minus (ii) if and only if, the Actual Current Assets Amount
of the Sellers as mutually agreed by the Sellers and Purchaser as of the Closing
(the "Actual Current Assets Amount") is less then an amount equal to the Target
Current Assets Amount minus One Hundred Thousand Dollars ($100,000), the amount
equal to (X) the Target Current Assets Amount minus (Y) the Actual Current
Assets Amount minus (Z) One Hundred Thousand Dollars ($100,000), plus (iii) if
and only if, the Actual Current Assets Amount is greater then amount equal to
the Target Current Assets Amount plus One Hundred Thousand Dollars ($100,000),
the amount equal to (X) the Actual Current Assets Amount minus (Y) the Target
Current Assets Amount minus (Z) One Hundred Thousand Dollars ($100,000), payable
as set forth in Section 3.2 below (the "Cash Amount") plus (b) the Cure Amounts
to be made by Purchaser pursuant to the terms hereof, plus (c) Purchaser's
assumption of the Assumed Obligations.  For the avoidance of doubt and by way of
example of the calculation of the adjustment to the Cash Amount:

(i)

Assume the Actual Current Assets Amount is $7,500,000.  Since $7,500,000 is less
than $7,800,000 (i.e. $7,900,000 less $100,000), the Cash Amount would be
decreased by $300,000, which is equal to $7,900,000 minus $7,500,000 minus
$100,000.

(ii)

Assume the Actual Current Assets Amount is $8,200,000.  Since $8,200,000 is
greater than $8,000,000 (i.e. $7,900,000 plus $100,000), the Cash Amount would
be increased by $200,000, which is equal to $8,200,000 minus $7,900,000 minus
$100,000.

(iii)

If the Actual Current Assets Amount is between $8,000,000 and $7,800,000 (i.e.
$7,900,000 plus or minus $100,000), then, the Cash Amount shall be $8,000,000.

3.2

Payment of Purchase Price at Closing.   At the Closing, Purchaser shall be
assigned the Acquired Assets and Assumed Obligations, and (i) an amount equal to
the Cash Amount less Two Hundred Sixty Seven Thousand Dollars ($267,000) less
the Deposit shall be paid by Purchaser by wire transfer of immediately available
funds to an account designated by ParentCo and (ii) Two Hundred Sixty Seven
Thousand Dollars ($267,000) shall be paid, in full and absolute satisfaction of
Purchaser's Assumed Obligation under Section 2.3(a)(vi) by electronic funds
transfer of immediately available funds to the account set forth in writing by
the U.S. Attorney's Office for the District of Delaware.  At the Closing, the
Deposit shall be delivered to Sellers and shall be applied as a credit to the
Cash Amount.  At the Closing, Purchaser shall pay the Cash Amount taking into
consideration and paying to Sellers the undisputed portion (if any) of the
difference, whether positive or negative, between the Actual Current Assets
Amount and the Target Current Assets Amount (plus or minus One Hundred Thousand
Dollars ($100,000), as applicable as set forth in Section 3.1).  

3.3

Valuation Firm.  If at Closing the Sellers and Purchaser are unable to mutually
agree upon the Actual Current Assets Amount, the parties shall submit to the
Valuation Firm for





25




--------------------------------------------------------------------------------







review and resolution all matters (but only such matters) that remain in dispute
with respect to the determination of the Actual Current Assets Amount and
Purchaser shall pay to Sellers the minimum of cash included in the Cash Amount
which is not disputed by Purchaser (such minimum amount, the "Undisputed
Payment").  The parties shall instruct the Valuation Firm to make a final
determination of the Actual Current Assets Amount and the Cash Amount in
accordance with the guidelines and procedures set forth in this Agreement.  The
parties will cooperate with the Valuation Firm during the term of its
engagement.  The parties shall instruct the Valuation Firm not to assign a value
to any item in dispute greater than the greatest value for such item assigned by
Purchaser, on the one hand, or Sellers, on the other hand, or less than the
smallest value for such item assigned by Purchaser, on the one hand, or Sellers,
on the other hand.  The parties shall also instruct the Valuation Firm to make
its determination based solely on presentations by Purchaser and Sellers which
are in accordance with the guidelines and procedures set forth in this Agreement
(i.e., not on the basis of an independent review).  The Actual Current Assets
Amount, and the resulting Cash Amount calculated with reference thereto shall
become final and binding on the parties on the date the Valuation Firm delivers
its final resolution in writing to the parties (which final resolution shall be
requested by the parties to be delivered not more than 15 days following
submission of such disputed matters).  An amount equal to the difference between
the Cash Amount less the Undisputed Payment shall be paid by Purchaser to
Sellers within three (3) Business Days after such final and binding
determination by wire transfer in immediately available funds.   The fees and
expenses of the Valuation Firm shall be allocated to the parties as determined
(as set forth in the final determination) by the Valuation Firm based upon the
relative success (in terms of percentages) of each party's claims.  For example,
if the final determination reflects a 60-40 compromise of the parties' claims,
the Valuation Firm would allocate expenses 40% to the party whose claims were
determined to be 60% successful and 60% to the party whose claims were
determined to be 40% successful.  All amounts to be paid to Sellers hereunder
may be paid directly to ParentCo (on behalf of and for the benefit of Sellers)
and any rights and decisions of Sellers may be made by ParentCo on behalf of and
for the benefit of Sellers.

3.4

Purchaser's Deposit.

(a)

In order to secure the performance by Purchaser of its obligations under this
Agreement, within one (1) Business Day after the execution and delivery of this
Agreement by Sellers and Purchaser, Purchaser shall deliver to Sellers' counsel,
as escrow agent, a cash earnest money deposit in the amount of Five Hundred
Thousand Dollars ($500,000) (the "Deposit").  Upon receipt of a W-9 form
executed by Purchaser, together with an escrow agreement (the "Escrow
Agreement") in form satisfactory to the parties and Berger Singerman, P.A., (the
"Escrow Agent"), Escrow Agent shall invest same in accordance with the Escrow
Agreement.

(b)

Notwithstanding anything to the contrary set forth in this Agreement or
otherwise, the Deposit shall be delivered to Purchaser in the event the Bidding
Procedures Order fails to be issued by the Bankruptcy Court on or before January
19, 2010.  If the Bidding Procedures Order is issued by the Bankruptcy Court on
or before January 19, 2010, then, Sections 3.2, 3.4, 9.2, and 9.3 shall govern
the disposition of the Deposit.








26




--------------------------------------------------------------------------------







3.5

Allocation of Purchase Price .  Purchaser shall, within the later of (i) ninety
(90) days after the Closing Date, or (ii) thirty (30) days prior to the date by
which Sellers' federal income Tax Returns must be filed, prepare and deliver to
Sellers a schedule allocating the Purchase Price (and any other items that are
required for federal, state and other applicable income tax purposes to be
treated as part of the Purchase Price) among the Acquired Assets (such schedule,
the "Allocation"), in accordance with Section 1060 of the Code and the treasury
regulations thereunder (and any similar provision of state, local, or foreign
Law).  The Allocation shall be binding upon Sellers.  Purchaser and Sellers
shall report and file all Tax Returns (including amended Tax Returns and claims
for refund) in a manner that is consistent with the Allocation, and shall take
no position contrary thereto or inconsistent therewith unless required by
applicable Law (including as a result of a successful challenge to the
allocation in any audits or examinations by any Governmental Authority or any
other Proceeding).  Purchaser and Sellers shall cooperate in the filing of any
forms (including Internal Revenue Service Form 8594 under Section 1060 of the
Code) with respect to such Allocation.  Notwithstanding any other provision of
this Agreement, the terms and provisions of this Section 3.5 shall survive the
Closing without limitation.

ARTICLE IV
CLOSING

4.1

Closing .  Upon the terms and subject to the satisfaction of the conditions
contained in this Agreement, the closing of the transaction contemplated by this
Agreement (the "Closing") will take place at the offices of Berger Singerman
P.A., Florida, 350 Las Olas Boulevard, Suite 1000, Fort Lauderdale, Florida
33301, at 10:00 A.M. Eastern Time as soon as practicable after the date on which
the conditions set forth in Article VIII have been satisfied or waived but no
later than three (3) days thereafter; or on such other date or place as
Purchaser and ParentCo may determine (the "Closing Date").

4.2

Closing/Post-Closing Payments.

(a)

On the Closing Date:

(i)

Purchaser shall pay the Cash Amount or, if the Cash Amount is not agreed to, the
Undisputed Payment less Two Hundred Sixty Seven Thousand Dollars ($267,000) less
the Deposit by wire transfer of immediately available funds to an account
designated by ParentCo at least two (2) Business Days prior to Closing;

(ii)

Purchaser shall pay Two Hundred Sixty Seven Thousand Dollars ($267,000) in full
and absolute satisfaction of Purchaser's Assumed Obligation under Section
2.3(a)(vi) by electronic funds transfer of immediately available funds to the
account set forth in writing by the U.S. Attorney's Office for the District of
Delaware;

(iii)

Purchaser shall pay Cure Amounts with respect to the Assumed Executory Contracts
in an aggregate amount not to exceed the Purchaser Cure Amounts Cap;

(iv)

Sellers shall pay all Cure Amounts with respect to the Assumed Executory
Contracts in excess of the Purchaser Cure Amounts Cap; provided at Purchaser's





27




--------------------------------------------------------------------------------







election any Cure Amounts required to be paid by Sellers hereunder may be
assumed by Purchaser and paid directly by Purchaser when due and deducted from
the Purchase Price.

(b)

After the Closing Date, Sellers shall pay all Cure Amounts with respect to all
Designated Contracts that Purchaser assumes in accordance with Section 2.6(c)
hereof, provided, however, with respect to such Designated Contracts assumed and
assigned to Purchaser in accordance with Section 2.6(c) hereof, Purchaser shall
pay the portion of the Cure Amounts, if any, equal to the difference between the
Purchaser Cure Amounts Cap and the Cure Amounts paid by Purchaser pursuant to
Section 4.2(a)(iii).  

4.3

Deliveries by Sellers .  At the Closing, Sellers shall deliver or procure
delivery to Purchaser of:

(a)

physical possession of all of the Acquired Assets capable of passing by delivery
with the intent that title in such Acquired Assets shall pass by and upon
delivery;

(b)

one (1) or more assignments and assumptions of the Assumed Obligations, in the
form attached hereto as Exhibit C (collectively, the "Assignment and Assumption
Agreements"), duly executed by the applicable Seller or Sellers;

(c)

one (1) or more bills of sale, in the form attached hereto as Exhibit D,
conveying in the aggregate all of the owned personal property of Sellers
included in the Acquired Assets, duly executed by Sellers;

(d)

Intellectual Property assignments in the forms attached hereto as Exhibit E each
duly executed by the applicable Seller or Sellers and each in recordable form to
the extent necessary to assign such rights;

(e)

an assignment and assumption of lease with respect to each of the Assumed
Facility Leases;

(f)

a certified copy of the Sale Order;

(g)

certificates of title and title transfer documents to all titled motor vehicles;

(h)

an assignment and assumption agreement with respect to Sellers' Permits and
warranties, whereby Sellers shall assign to Purchaser all of their respective
rights in and to any Permits and warranties relating (directly or indirectly) to
the Acquired Assets or the Business;

(i)

such documentation as may be necessary to change the authorized signatories on
any bank accounts or powers of attorney relating (directly or indirectly) to the
Acquired Assets;

(j)

certified copies of the resolutions of the board of directors of each Seller
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby;





28




--------------------------------------------------------------------------------







(k)

an affidavit from each Seller, sworn under penalty of perjury and dated as of
the Closing Date, in form and substance required under the Treasury Regulations
issued pursuant to Section 1445 of the Code stating that such Seller is not a
foreign person as defined in Section 1445 of the Code;

(l)

copies of all Third Party approvals and governmental approvals obtained pursuant
to Section 7.1 or otherwise required by Section 8.2(e);

(m)

all of the Books and Records;

(n)

originals (or, to the extent originals are not available, copies) of all Assumed
Executory Contracts (together with all amendments, supplements or modifications
thereto);

(o)

evidence of the required name changes of Sellers and their Affiliates as more
fully set forth in Section 10.6 of this Agreement;

(p)

the certificate required by Section 8.2(c).

(q)

such other instruments as are necessary to transfer all of Sellers' rights and
title in and to the Acquired Assets to Purchaser in accordance with the
provisions hereof; and

(r)

such other documents or instruments as are required to be delivered by any
Seller at the Closing pursuant to the terms hereof or that Purchaser reasonably
requests prior to the Closing Date to effect the transactions contemplated
hereby.

4.4

Deliveries by Purchaser .  At the Closing, Purchaser will deliver to Sellers:

(a)

the Assignment and Assumption Agreements duly executed by Purchaser;

(b)

certified copies of the resolutions of the board of directors of Purchaser
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby;

(c)

the certificate required by Section 8.3(c);

(d)

the payments required to be made by Purchaser to Sellers (or ParentCo) as set
forth in Section 4.2(a) of this Agreement; and

(e)

such other documents or instruments as are required to be delivered by Purchaser
at the Closing pursuant to the terms hereof or that any Seller reasonably
requests prior to the Closing Date to effect the transactions contemplated
hereby.

4.5

Form of Instruments .  To the extent that a form of any document to be delivered
hereunder is not attached as an Exhibit hereto, such documents shall be in form
and substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Purchaser and Sellers.





29




--------------------------------------------------------------------------------







4.6

Further Assurances .  From time to time prior to and after the Closing and
without further consideration, (i) Sellers, upon the request of Purchaser, shall
execute and deliver such documents and instruments of conveyance and transfer as
Purchaser may reasonably request in order to consummate more effectively the
purchase and sale of the Acquired Assets as contemplated hereby, to transfer to
Purchaser all of Sellers' rights in and to the Acquired Assets and to permit
Purchaser to perfect, record or protect its interests in the Acquired Assets, or
to otherwise more fully consummate the transactions contemplated by this
Agreement and (ii) Purchaser, upon the reasonable request of Sellers, shall
execute and deliver such documents and instruments of contract or lease
assumption as Sellers may reasonably request in order to confirm any Purchaser's
Liability for the Assumed Obligations or otherwise to more fully consummate the
transactions contemplated by this Agreement.  Sellers shall provide notice of
the transactions contemplated by this Agreement and the Chapter 11 Cases to all
parties entitled to such notice, including all environmental authorities in
jurisdictions applicable to Sellers and all other Persons with current or
potential claims with respect to any Excluded Environmental Liabilities or other
Liabilities or obligations arising under Environmental Laws.

4.7

Withholding   Notwithstanding anything herein to the contrary, Purchaser shall
be entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to each Seller such amounts as it is required to
deduct and withhold with respect to the making of such payment under the Code
and the rules and regulations promulgated thereunder, or any provision of state,
local or foreign Tax Law.  To the extent that amounts are so withheld by
Purchaser, as the case may be, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to each Seller in respect of
which such deduction and withholding was made by Purchaser.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant on the date of this
Agreement and on the Closing Date to Purchaser as follows:

5.1

Organization, Standing  .  Each Seller is a legal entity duly organized, validly
existing and in good standing under the Laws of the state of its organization,
to the Knowledge of Seller, is qualified to do business in every jurisdiction in
which it is required to be qualified and has all requisite corporate or similar
power and authority and all Permits necessary to own, lease and operate its
respective properties and assets and to carry on its business as presently
conducted and is qualified to do business and is in good standing or with active
status as a foreign corporation in each jurisdiction where the ownership,
leasing or operation of its assets or properties or conduct of its business
requires such qualification, except where the failure to be so qualified, in
good standing or to have such power or authority, has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All jurisdictions in which Sellers are qualified to do business
are set forth on Schedule 5.1.

5.2

Subsidiaries  .  Schedule 5.2 sets forth each Subsidiary of ParentCo (i) its
name and jurisdiction of organization, (ii) the number of authorized, issued and
outstanding shares or equivalent thereof for each class of its capital stock or
other equity interests and the holders thereof and (iii) the names and titles of
its officers and directors.  All of the issued and





30




--------------------------------------------------------------------------------







outstanding shares of capital stock or other equity interests of each Subsidiary
of ParentCo have been duly authorized and are validly issued, fully paid, and
non-assessable.  Except as set forth on Schedule 5.2, ParentCo or one (1) or
more of its Subsidiaries hold of record and own beneficially all of the
outstanding shares of each Subsidiary of Sellers free and clear of any
restrictions on transfer, Taxes, Liens, options, warrants, purchase rights,
Contracts, commitments, equities, claims, and demands.  There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require ParentCo or any of its Subsidiaries to sell, transfer, or otherwise
dispose of any capital stock or other equity interests of any of its
Subsidiaries or that could require any Subsidiary of ParentCo to issue, sell, or
otherwise cause to become outstanding any of its own capital stock or other
equity interest (other than pursuant to this Agreement).  There are no
outstanding stock appreciation, phantom stock, profit participation, or similar
rights with respect to any Subsidiary of ParentCo.  There are no voting trusts,
proxies, or other agreements or understandings with respect to the voting of any
capital stock of any Subsidiary of ParentCo.  No Seller is in default under or
in violation of any provision of its charter or bylaws or other similar
organizational documents.  Neither ParentCo nor any of its Subsidiaries controls
directly or indirectly or has any direct or indirect equity participation in any
corporation, partnership, trust, or other business association that is not a
Subsidiary of ParentCo. Except as set forth on Schedule 5.2, no Seller is a
member of (nor is any portion of the Business conducted through) any partnership
or a participation in any joint venture or similar arrangement.  Except as set
forth on Schedule 5.2, neither ParentCo nor any of its Subsidiaries owns or has
any right to acquire, directly or indirectly, any outstanding capital stock of,
or other equity interests in, any Person.

5.3

Validity of Agreement; Power .  Subject to any necessary authorization from the
Bankruptcy Court, each Seller has full power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby.  The board of directors (or
similar governing body) of each Seller has duly approved the Transaction
Documents to which such Person is a party and has duly authorized the execution
and delivery of such Transaction Documents and the consummation of the
transactions contemplated thereby.  No other corporate or organizational
proceedings on the part of any Seller are necessary to approve and authorize the
execution and delivery of the Transaction Documents to which such Person is a
party and the consummation of the transactions contemplated thereby.  All
Transaction Documents to which any Seller is a party have been duly executed and
delivered by such Person, except such Transaction Documents that are required by
the terms hereof to be executed and delivered by such Person after the date
hereof, in which case such Transaction Documents will be duly executed and
delivered by such Person at or prior to the Closing, and, subject to any
necessary authorization from the Bankruptcy Court, all Transaction Documents
constitute, or will constitute, as the case may be, the valid and binding
agreements of Sellers, enforceable against Sellers in accordance with their
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and other Laws affecting creditors' rights generally from time to time in
effect, and to general equitable principles.

5.4

No Conflicts or Violations .  Except as set forth on Schedule 5.4, and to the
extent any of the foregoing is not enforceable due to operation of the Sale
Order, the execution, delivery and performance of the Transaction Documents and
the consummation of the transactions contemplated thereby by Sellers do not and
shall not conflict with, result in any breach, default





31




--------------------------------------------------------------------------------







or violation of, give rise to a right of modification, termination, acceleration
or loss of a material benefit under, result in the creation of any Lien or
Liability under, require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any Governmental
Authority, under (i) any provision of the articles of incorporation or bylaws or
other equivalent organizational document of any Seller, (ii) any Contract to
which any Seller is a party to or by which it is bound or (iii) any
determination or Order of any Governmental Authority or Law applicable to any
Seller or its property or assets.

5.5

Title to Assets; Assets Necessary to Business.

(a)

Sellers have good and valid title to, or a valid leasehold interest in or all
rights to use, all assets reflected under the heading "assets" on the face of
the Sellers' unaudited consolidated and consolidating balance sheet as of
November 30, 2009, and as such balance sheet will be adjusted through the
Closing Date to reflect transactions occurring in the Ordinary Course of
Business since such date.

(b)

The Acquired Assets constitute all of the assets, including all Contracts,
Permits and properties, necessary to conduct the Business as presently
conducted.  Following the Closing, Purchaser shall have the right to use all of
the Acquired Assets free and clear of any Liens of any kind.  Each asset that is
material to the operation of the Business as presently conducted is an Acquired
Asset.

(c)

Subject to Bankruptcy Court approval and the Sale Order, Sellers have the power
and the right to sell, assign and transfer and, at the Closing, Sellers will
sell and deliver to Purchaser all of Sellers' rights in and to the Acquired
Assets, free and clear of all Liens.

(d)

The Transaction Documents, when duly executed and delivered by Sellers to
Purchaser at the Closing, will effectively transfer to Purchaser all of Sellers'
rights and title to the Acquired Assets, subject only to the Assumed Obligations
and the Assumed Contracts.

5.6

Brokers

.  Bayshore Partners, LLC, the broker dealer affiliate of Farlie Turner & Co.,
is the Sellers’ exclusive financial advisor and investment banker and the only
intermediary broker entitled to a transaction fee in connection with the
transactions contemplated hereby and will be paid from the proceeds of the sale
in accordance with the terms of the Bankruptcy Court’s order approving the
retention by the Sellers of Bayshore Partners, LLC.

5.7

Contracts .  Schedule 5.7 sets forth each Contact and Government Contract to
which any Seller is a party or bound by involving more than Ten Thousand Dollars
($10,000) or that is otherwise material to the assets, operations or financial
condition of Sellers, taken as a whole.  Set forth on Schedule 5.7 next to each
Contract is the related Cure Amount as set forth on Schedule 1.1.  Schedule 5.7
sets forth the following information with respect to each of the Government
Contracts: contract name; contract number; contracting agency or prime
contractor (as applicable); contract award date; and basis of payment.

5.8

Financial Statements and Related Matters .  Set forth on Schedule 5.8 are copies
of Sellers' (i) unaudited consolidated and consolidating balance sheet as of
November 30, 2009 and





32




--------------------------------------------------------------------------------







the related statements of income and cash flows for the eleven (11)-month period
then ended, (ii) audited consolidated and consolidating balance sheets and
statements of income and cash flows for the fiscal year ended December 31, 2008,
and (iii) unaudited consolidated and consolidating balance sheets and statements
of income and cash flows for the fiscal year ended December 31, 2008.  Each of
the foregoing financial statements (including in all cases the notes thereto, if
any) is accurate and complete in all material respects, is consistent with the
Books and Records (which, in turn, are accurate and complete), presents fairly
Sellers' financial condition and results of operations as of the times and for
the periods referred to therein, and has been prepared in accordance with GAAP,
subject in the case of unaudited financial statements to changes resulting from
normal year-end adjustments for recurring accruals (which shall not be material
individually or in the aggregate) and to the absence of footnote disclosure.

5.9

Bank Accounts Schedule .  Schedule 5.9 lists all bank accounts, safety deposit
boxes and lock boxes (designating each authorized signatory with respect
thereto) for each Seller and specifically identifies which bank accounts are for
collection or disbursement of payables and receivables from third parties and
which are for payroll purposes.

5.10

Closing Date .  All of the representations and warranties contained in this
Article V and elsewhere in this Agreement and all information delivered in any
Schedule, attachment or Exhibit hereto or in any writing delivered by Sellers to
Purchaser are true and correct on the date of this Agreement and shall be true
and correct on the Closing Date as though then made and as though the Closing
Date was substituted for the date of this Agreement throughout such
representations and warranties.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers on the date of this Agreement and
on the Closing Date that the statements contained in this Article VI are correct
and complete.

6.1

Organization .  Purchaser is a corporation validly existing and in good standing
under the Laws of the State of Delaware and has the full power and authority to
execute, deliver and perform this Agreement and to consummate all transactions
contemplated hereby.

6.2

Authority .  The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Purchaser and do not and
will not violate any provisions of its organizational documents, any applicable
Law or any contract or Order binding upon Purchaser.  This Agreement constitutes
a valid and binding agreement of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other Laws affecting creditors' rights generally from
time to time in effect, and to general equitable principles.

6.3

Consents .  No notice to, filing with, authorization of, exemption by, or
consent (other than the approval of the Bankruptcy Court) of any Person is
required in order for Purchaser to consummate the transactions contemplated
hereby.





33




--------------------------------------------------------------------------------







6.4

Financing.  Purchaser shall have at the Closing sufficient cash or other sources
of immediately available funds (not conditioned on third party approvals or
other commitments) to enable it to fulfill its obligations hereunder.

6.5

No Additional Representations .  Purchaser acknowledges that Purchaser has had
the opportunity to independently and personally inspect and conduct its due
diligence with respect to the Acquired Assets and the Business of Sellers and
that Purchaser has entered into this Agreement based upon its ability to conduct
such due diligence and to make such examination and inspection.  The Acquired
Assets are to be accepted by Purchaser at Closing in their then present
condition, "AS IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS
OR IMPLIED".  Notwithstanding anything contained herein to the contrary, except
as expressly set forth in Article V, it is understood and agreed that Sellers,
Sellers' agents, brokers, directors, officers or employees have not made and are
not now making, and they specifically disclaim, any warranties, representations
or guaranties of any kind or character, express or implied, oral or written,
past, present or future, with respect to the Acquired Assets.  EXCEPT AS
EXPRESSLY SET FORTH IN Article V, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES
(EXPRESS OR IMPLIED) OF ANY KIND TO PURCHASER, INCLUDING, WITHOUT LIMITATION,
THE PHYSICAL OR FINANCIAL CONDITION OF THE ACQUIRED ASSETS OR THEIR SUITABILITY
FOR ANY PARTICULAR PURPOSE OR OF MERCHANTABILITY OR THE FINANCIAL PROSPECTS FOR
THE BUSINESS AND PURCHASER SHALL RELY ON ITS OWN DUE DILIGENCE AND
INVESTIGATIONS OF THE ACQUIRED ASSETS AND THE BUSINESS OF SELLERS IN DETERMINING
WHETHER TO ACQUIRE THE ACQUIRED ASSETS. THE PROVISIONS OF THIS SECTION 6.5 ARE A
MATERIAL PART OF THE CONSIDERATION FOR SELLERS ENTERING INTO THIS AGREEMENT, AND
SHALL SURVIVE CLOSING.  Nothing in this Section 6.5 shall in anyway or under any
legal theory limit Purchaser's right to terminate this Agreement pursuant to
Section 9.1 hereof.

ARTICLE VII
PRE-CLOSING COVENANTS

7.1

Consents and Approvals.

(a)

Consents.  Sellers shall, at their sole cost and expense, use reasonable best
efforts (i) to obtain all necessary consents and approvals, as reasonably
requested by Purchaser, to consummate the purchase and sale of the Acquired
Assets and the assignment of the Assumed Obligations, together with any other
necessary consents and approvals to consummate the transactions contemplated
hereby, including obtaining entry of the Bidding Procedures Order and Sale Order
without modification except as Purchaser may consent, (ii) to make, as
reasonably requested by Purchaser, all filings, applications, statements and
reports to all authorities that are required to be made prior to the Closing
Date by or on behalf of Sellers or any of their Affiliates pursuant to any
applicable Law in connection with this Agreement and the transactions
contemplated hereby and (iii) to obtain, as requested by Purchaser, all required
consents and approvals (if any) necessary to assign and transfer Sellers'
Permits to Purchaser at Closing and, to the extent that one (1) or more of
Sellers' Permits are not transferable, to assist Purchaser in obtaining
replacements therefor.  In the event that any of Sellers' Permits or any Assumed
Contracts are not transferable or replacements therefor are not obtainable on or
before the





34




--------------------------------------------------------------------------------







Closing, but such Permits, Assumed Contracts, consents and approvals to
transfer, or replacements therefore are obtainable after the Closing, Sellers
shall continue to use such commercially reasonable efforts in cooperation with
Purchaser after the Closing as may be required to obtain all required consents
and approvals to transfer, or obtain replacements for, such Permits or Assumed
Contracts after Closing and shall do all things necessary to give Purchaser the
benefits that would be obtained under such Permits and Assumed Contracts, in
each case at Sellers' sole cost and expense.  Purchaser shall give any other
notices to, make any other filings with, and use reasonable best efforts to
cooperate with Sellers to obtain, any other authorizations, consents and
approvals in connection with the matters contemplated by this Section 7.1(a).

(b)

Governmental Consents.  Each of the parties shall give any other notices to,
make any other filings with, and use reasonable best efforts to obtain, any
other authorizations, consents and approvals of any Governmental Authority
(including any novation necessary in respect of any Government Contract) in
connection with the matters contemplated by this Agreement.

7.2

Access to Information and Facilities.   Sellers agree that, prior to the Closing
Date, Purchaser, each lender to Purchaser, if any, and their respective
representatives shall, upon reasonable notice and so long as such access does
not unreasonably interfere with the business operations of any Seller, have
reasonable access during normal business hours to all Facilities and shall be
entitled to make such reasonable investigation of the properties, businesses and
operations of Sellers (including conducting a physical inventory of the
Inventory) and such examination of the Books and Records and financial condition
of Sellers as it reasonably requests and to make extracts and copies to the
extent necessary of the Books and Records; provided, that no investigation
pursuant to this Section 7.2 shall affect any representations or warranties made
herein or the conditions to the obligations of the respective parties to
consummate the transactions contemplated by this Agreement.

7.3

Notification of Certain Matters.

(a)

Sellers shall give notice to Purchaser of (i) the occurrence or nonoccurrence of
any event that would be likely to cause either (A) any representation or
warranty of Sellers contained in this Agreement, or in connection with the
transactions contemplated hereunder, to be untrue or inaccurate in any material
respect at any time from the date hereof to the Closing or (B) directly or
indirectly, any Material Adverse Effect on any Seller, or (ii) any material
failure of any Seller to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.  Notwithstanding the
foregoing, the delivery of any notice pursuant to this Section 7.3(a) shall not
(x) be deemed to amend or supplement any of the Disclosure Schedules
contemplated hereby, (y) be deemed to cure any breach of any representation,
warranty, covenant or agreement or to satisfy any condition, or (z) limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.  Further, Sellers shall give notice to Purchaser of any breach of,
default, or event of default under (regardless of whether such breach, default
or event of default is otherwise waived by the lender under the DIP Credit
Facility), the DIP Facility or if the DIP Facility is otherwise terminated.





35




--------------------------------------------------------------------------------







(b)

To the extent not already included, Sellers shall add Purchaser, and Purchaser's
counsel, to Sellers' so-called "Rule 2002 notice list" and otherwise provide
notice to Purchaser of all matters that are required to be served on Sellers'
creditors pursuant to the Bankruptcy Code and Rules.

(c)

Purchaser and Sellers acknowledge that certain of the representations and
warranties of Sellers affirmatively require that Sellers list certain factual
information on the Disclosure Schedules.  Sellers shall be permitted to update
the Disclosure Schedules on or prior to the Closing Date.  No additional
disclosure or update by Sellers pursuant to this Section 7.3(c), however, shall
be deemed to amend or supplement the Disclosure Schedules or to prevent or cure
any misrepresentation, breach of warranty, breach of covenant, or right of
Purchaser to terminate this Agreement.

7.4

Bankruptcy Actions

(a)

Sellers shall commence the Chapter 11 Cases not later than two (2) Business Days
after the Effective Date.

(b)

Simultaneously with the filing of the motion for entry of the Bidding Procedures
Order on the Bankruptcy Court's docket or such earlier time as Sellers shall
determine, Sellers shall file with the Bankruptcy Court a motion, in form and
substance approved by Purchaser, to approve the transaction contemplated hereby
("Sale Motion"), which motion shall seek the Bankruptcy Court's approval of this
Agreement, Sellers' performance under this Agreement and the assumption and the
assignment of the Assumed Executory Contracts, which shall be set forth on an
exhibit thereto and include the amounts necessary to cure defaults under each of
such Assumed Executory Contracts, and shall provide that the applicable
Purchaser's promise to perform following the Closing obligations under the
Assumed Executory Contracts constituting the only required adequate assurance of
future performance required pursuant to Section 365(f)(2) of the Bankruptcy
Code, and shall provide that Purchaser's promise to perform following the
Closing all obligations under the Assumed Executory Contracts shall constitute
the only required adequate assurance of future performance required pursuant to
Section 365(f)(2) of the Bankruptcy Code.

(c)

Sellers shall use their reasonable best efforts to: (i) file a motion for entry
of the Bidding Procedures Order by January 13, 2010, (i) obtain entry of the
Bidding Procedures Order by the Bidding Procedures Order Deadline Date, (iii)
require that Bids are due no later than the Bid Deadline, (iv) require that the
Auction (to the extent required by the Bankruptcy Court), during which Sellers
will solicit qualified bids ("Qualified Bids") from other prospective purchasers
for the sale of all or substantially all of the Acquired Assets, on terms and
conditions, in each instance, no less favorable to Sellers in any respects then
contained in this Agreement and in accordance with the procedures set forth in
the Bidding Procedures Order, shall be held no later than the Auction Deadline
Date, (v) obtain entry of the Sale Order by no later than the Sale Order
Deadline, and (vi) consummate the Closing as soon as practicable after the
approval of the Sale Order and no later than February 22, 2010, provided that
the Sale Order has been entered by the Bankruptcy Court and no request for stay
of the Sale Order is pending.





36




--------------------------------------------------------------------------------







(d)

Sellers will provide Purchaser with a reasonable opportunity to review and
comment upon all motions, applications, petitions, schedules and supporting
papers, in each case which relate to or affect the transactions contemplated by
this Agreement, prepared by Sellers (including forms of Orders and Notices to
interested parties) prior to the filing thereof in the Chapter 11 Cases.  All
motions, applications, petitions, schedules and supporting papers prepared by
Sellers and relating (directly or indirectly) to the transactions contemplated
by this Agreement to be filed on behalf of Sellers after the date hereof must be
reasonably satisfactory in form and substance to Purchaser in its own
discretion.

(e)

Sellers agree that they will promptly take such actions as are reasonably
requested by Purchaser to assist in obtaining entry of the Sale Order and the
Bidding Procedures Order, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for purposes, among others, of
providing necessary assurances of performance by Sellers of their obligations
under this Agreement and the Transaction Documents and demonstrating that
Purchaser is a good faith buyer under Section 363(m) of the Bankruptcy Code.

(f)

Sellers shall execute such documents and use their reasonable best efforts to
take or cause to be taken all actions and do or cause to be done all things
reasonably necessary, proper or advisable to consummate the transactions
contemplated by this Agreement (including to put Purchaser in actual possession
and operating control of the Acquired Assets, to effectuate, record or perfect
the transfer of the Acquired Assets to Purchaser, to confirm the title of the
Acquired Assets in Purchaser, to assist Purchaser in exercising rights relating
thereto, to use commercially reasonable efforts to obtain all consents,
approvals and authorizations of Third Parties, to make all filings with and give
all notices to Third Parties which may be necessary or required in order to
effectuate the transactions contemplated hereby, and to use commercially
reasonable efforts to obtain landlords' estoppels and landlords' lenders'
waivers).  Sellers shall use commercially reasonable efforts to fulfill or
obtain the fulfillment of the conditions set forth in Sections 8.1 and 8.2 of
this Agreement.

7.5

Other Bids .  Purchaser acknowledges that pursuant to the Bidding Procedures
Order, and after entry of the Bidding Procedures Order on the Bankruptcy Court's
docket, Sellers will solicit bids ("Bids") from other prospective purchasers
(collectively, "Bidders") for the sale of all or substantially all of the
Acquired Assets, on terms and conditions containing representations and
warranties, covenants, termination rights, financing and due diligence
contingencies substantially similar to (and in no way less favorable to Sellers
than) those in this Agreement (it being agreed and understood that such Bid
shall modify this Agreement as needed to comply in all respects with the Bidding
Procedures Order in accordance with the procedures set forth in the Bidding
Procedures Order; provided, however, that following completion of the Auction
(at which Purchaser is the successful bidder) until the Closing, no Seller
shall, directly or indirectly, through any officer, director, employee, agent,
professional or advisor, solicit any Acquisition Proposal or participate in any
negotiations or discussions with respect to any Acquisition Proposal except with
a Person designated as the Backup Bidder (as defined in the Bidding Procedures
Order) at the Auction, and no Seller nor any of the Sellers' Affiliates shall
(i) execute an agreement with respect to an Acquisition Proposal or (ii) seek or
support Bankruptcy Court approval of a motion or Order inconsistent in any
material respect with the transactions contemplated by this Agreement.





37




--------------------------------------------------------------------------------







7.6

Non-Seller Subsidiaries.  To the extent that any Affiliate of any Seller (other
than an Affiliate which is a Seller) owns any property, assets, rights, titles
or interests of any kind and nature relating to the Business, each Seller hereby
covenants that it will (and it will cause its Affiliates to), from time to time,
prior to or subsequent to the Closing, without further consideration, do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all further acts, conveyances, transfers, assignments and
assurances as reasonably may be required to convey or transfer to Purchaser or,
at its option, one (1) of its Subsidiaries, any such property, assets, rights,
titles or interests free and clear of all Liens and Liabilities.

7.7

Bankruptcy Matters

(a)

Sellers and Purchaser acknowledge that this Agreement and the sale of the
Acquired Assets and the assumption and assignment of the Assumed Contracts are
subject to Bankruptcy Court approval.  Sellers and Purchaser acknowledge that
(i) to obtain such approval, Sellers must demonstrate that they have taken
reasonable steps to obtain the highest and otherwise best offer possible for the
Acquired Assets, and that such demonstration shall include giving notice of the
transactions contemplated by this Agreement to creditors and interested parties
as ordered by the Bankruptcy Court, and (ii) Purchaser must provide adequate
assurance of future performance under the to-be-assigned Executory Contracts.

(b)

In the event an appeal is taken or a stay pending appeal is requested, from
either the Bidding Procedures Order or the Sale Order, Sellers shall immediately
notify Purchaser of such appeal or stay request and shall promptly provide to
Purchaser a copy of the related Notice of appeal or Order of stay.  Sellers
shall also provide Purchaser with written notice of any motion or application
filed in connection with any appeal from either of such Orders.

(c)

From and after the Effective Date, Sellers shall not take any action which is
intended to (or is reasonably likely to), or fail to take any action the intent
(or the reasonably likely result) of which failure to act is to, result in the
reversal, voiding, modification or staying of Bidding Procedures Order or this
Agreement.  If Purchaser is the Successful Bidder (as defined in the Bidding
Procedures Order) at the Auction, Sellers shall not take any action which is
intended to (or is reasonably likely to), or fail to take any action the intent
(or the reasonably likely result) of which failure to act is to, result in the
reversal, voiding, modification or staying of the Sale Order or this Agreement.

7.8

Financial Statements .  Sellers shall promptly deliver to Purchaser copies of
all financial statements and other information Sellers are required to deliver
to the lenders under the DIP Facility.

7.9

Real Property.   From and after the date of this Agreement through (i) the
effective date of assignment for the leases that are Designated Contracts
assumed by Purchaser after the Closing, and (ii) the Closing for all Facility
Leases that are not Designated Contracts:

(a)

Maintenance of Real Property.  Sellers shall maintain the Lease Facilities,
including all of the improvements thereon, in substantially the same condition
as of the date of this Agreement, ordinary wear and tear excepted, and shall not
demolish or remove any of the





38




--------------------------------------------------------------------------------







existing improvements, or erect new improvements on the real property or any
portion thereof, without the prior written consent of Purchaser.

(b)

Leases.  Seller shall not amend, modify, extend, renew or terminate any Facility
Lease, and shall not enter into any new lease, sublease, license or other
agreement for the use or occupancy of any real property, without the prior
written consent of Purchaser.

7.10

Settlement Action .  Prior to Closing, the Sellers shall communicate and
cooperate with the Purchaser and the United States in every respect to
facilitate the dismissal with prejudice of all court proceedings related to the
Deferred Prosecution Agreement.  Following the Closing, Sellers shall
communicate and cooperate with the Purchaser and the United States in every
respect to facilitate the dismissal with prejudice of all court proceedings
related to the Deferred Prosecution Agreement.

ARTICLE VIII
CONDITIONS TO CLOSING

8.1

Conditions to Parties' Obligations .  The obligations of Purchaser and Sellers
under this Agreement are subject to satisfaction of the following conditions
precedent on or before the Closing Date, any one or more of which may be waived
(but only in writing) by Purchaser or Sellers (provided that no such waiver
shall be deemed to have cured any breach of any representation, warranty or
covenant made in this Agreement):

(a)

Required Approvals.  All authorizations, consents, filings and approvals
necessary to permit the parties to perform the transactions contemplated hereby
shall have been duly obtained, made or given, shall be in form and substance,
reasonably satisfactory to Parties, shall not be subject to the satisfaction of
any condition that has not been satisfied or waived and shall be in full force
and effect.  All terminations or expirations of waiting periods imposed (and any
extension thereof) by any Governmental Authority necessary for the transactions
contemplated under this Agreement, if any, shall have occurred.

(b)

No Order or Proceeding.  No Order shall be issued by and no Proceeding shall be
pending before any Governmental Authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
involving a claim that consummation thereof would result in the violation of any
Law of any Governmental Authority having appropriate jurisdiction.

8.2

Conditions to Purchaser's Obligations .  The obligations of Purchaser under this
Agreement are subject to satisfaction of the following conditions precedent on
or before the Closing Date, any one or more of which may be waived (but only in
writing) by Purchaser (provided that no such waiver shall be deemed to have
cured any breach of any representation, warranty or covenant made in this
Agreement):

(a)

Accuracy of Representations and Warranties.  Sellers shall make all of the
representations and warranties set forth in Article V on and as of the Closing
Date, and such representations and warranties shall be true and correct as of
the Closing Date in all material respects.





39




--------------------------------------------------------------------------------







(b)

Performance of Covenants.  Sellers shall have performed and complied in all
respects with the obligations and covenants required by this Agreement to be
performed or complied with by Sellers on or prior to the Closing Date.

(c)

Officer's Certificate.  Sellers shall deliver to Purchaser a certificate signed
by each Seller, dated the date of the Closing Date, (in form and substance
reasonably satisfactory to Purchaser), certifying that the conditions specified
in Sections 8.1 and 8.2 have been satisfied as of the Closing;

(d)

Bankruptcy Condition.

(i)

The Bidding Procedures Order shall have been entered on the docket of the
Bankruptcy Court as soon as practicable and no later than the Bidding Procedures
Order Deadline Date.  The Sale Order shall have been entered on the docket of
the Bankruptcy Court as soon as practicable and no later than the Sale Order
Deadline shall become effective immediately, notwithstanding Rules 6004(h) and
6006(d) of the Federal Rules of Bankruptcy Procedure, and no request for stay of
the Sale Order is pending, and no such stay is in effect.

(ii)

The Sale Order shall approve and authorize the assumption and assignment of the
Assumed Executory Contracts and the Assumed Executory Contracts shall have been
actually assumed and assigned to Purchaser such that the Assumed Executory
Contracts will be in full force and effect from and after the Closing with
non-debtor parties being barred and enjoined from asserting against Purchaser,
among other things, defaults, breaches or claims of pecuniary losses existing as
of the Closing or by reason of the Closing.

(iii)

The Bidding Procedures Order shall provide:

(A)

Upon the first to occur of (i) the date any Seller consummates an Acquisition
Proposal or (ii) the date any Seller consummates a plan under the Bankruptcy
Code, and only if the first to occur of (i) or (ii) above shall have occurred on
or prior to the date which is the one (1) year anniversary of the date of
termination of this Agreement, then, Sellers shall immediately pay (in cash) to
Purchaser a breakup fee equal to Three Hundred and Twenty Thousand Dollars
($320,000) (the "Breakup Fee") with Sellers being jointly and severally liable
for such payment; provided, however, that the Breakup Fee shall not be payable
to Purchaser if this Agreement is terminated by Sellers pursuant to
Section 9.1(c) or Section 9.1(l) and the Purchaser does not have a right to
terminate this Agreement pursuant to Article IX (such termination by Sellers
pursuant to Section 9.1(c) or Section 9.1(l) when Purchaser does not have a
right to terminate this Agreement pursuant to Article IX, a "Seller Termination
for Purchaser Breach").

(B)

If the transactions contemplated hereby are not consummated for any reason other
than the material breach by Purchaser of this Agreement, Sellers shall pay (in
cash) to Purchaser, upon the first to occur of (i) the date any Seller
consummates an Acquisition Proposal or (ii) the date any Seller consummates a
plan under the Bankruptcy Code, an amount equal to all reasonable costs and
out-of-pocket expenses incurred by Purchaser in connection with its legal,
environmental, accounting and business due diligence and the preparation and
negotiation of this Agreement (the "Expense Reimbursement") with Sellers





40




--------------------------------------------------------------------------------







being jointly and severally liable for such payment, not to exceed in the
aggregate the sum of $350,000; provided, however, that the Expense Reimbursement
shall not be payable to Purchaser if this Agreement is terminated by a Seller
Termination for Purchaser Breach.

(C)

That Sellers are authorized without further Bankruptcy Court action to pay any
amounts that become due and payable to Purchaser pursuant to this Agreement
(including the Breakup Fee and Expense Reimbursement), and that pursuant to
Section 364(c)(1) of the Bankruptcy Code, Purchaser shall have a super-priority
administrative expense priority claim payable out of Sellers' cash or other
collateral securing Sellers' obligations (which shall be senior to any and all
claims of any creditors of or holders of equity interests in Sellers, including
pre-petition and post-petition amounts owing to Sellers' pre-petition and
post-petition senior secured lenders) for such amounts that shall be due and
payable as provided in Sections 8.2(d)(iii)(A) and (B) of this Agreement;

(D)

No party submitting any other offer to purchase the Acquired Assets or a
Qualifying Bid shall be entitled to any expense reimbursement, breakup, or
termination or similar fee or payment;

(E)

Prior to receipt by a prospective Bidder of any information (including business
and financial information and access to representatives of Sellers) from
Sellers, each Bidder will be required to execute an appropriate confidentiality
agreement and deliver evidence reasonably satisfactory to Sellers establishing
such potential Bidders' financial capability to timely consummate a purchase of
the all the Acquired Assets;

(F)

As part of any Bid, each Bidder shall submit a copy of this form of asset
purchase agreement marked to show changes, along with any other bid package
requirements to ParentCo and Purchaser and place into escrow a cash deposit of
no less than Five Hundred Thousand Dollars ($500,000);

(G)

(1)  a Bid will not be considered by Sellers as qualified for the Auction unless
such Bid is for an amount equal to or more than the aggregate of the sum of
(w) Eight Million Dollars ($8,000,000) in cash; (x) the dollar value of the
Breakup Fee in cash, (y) the dollar value of the Expense Reimbursement in cash,
and (z) One Hundred Thousand Dollars ($100,000) in cash (such amount, the
"Minimum Cash Amount"), (2) any overbid Bids thereafter must be higher than the
then existing lead Bid in increments valued at not less than One Hundred
Thousand Dollars ($100,000), provided, however, that the consideration for such
overbids in excess of the Minimum Cash Amount need not be cash, provided,
further, however, any overbid Bids by Purchaser thereafter shall only be
required to be equal to the sum of (A) the then existing leading Bid, plus (B)
consideration valued at One Hundred Thousand Dollars ($100,000) less (C) the
dollar value of the Breakup Fee less (D) the dollar value of the Expense
Reimbursement; provided, further, however, a higher Bid will not be considered
by Sellers as qualified for the Auction if (I) such Bid contains additional
representations and warranties, covenants, closing conditions, termination
rights other than as may be included in this Agreement (it being agreed and
understood that such Bid shall modify this Agreement as needed to comply in all
respects with the Bidding Procedures Order and will remove provisions that apply
only to the Purchaser as the stalking horse bidder such as breakup fee and
expense reimbursement); (II) such Bid is not received by Sellers and Purchaser
in writing on or prior to





41




--------------------------------------------------------------------------------







the Bid Deadline, and (III) such Bid does not contain evidence that the Person
submitting it has received unconditional debt and/or equity funding commitments
(or has unrestricted and fully available cash) sufficient in the aggregate to
finance the purchase contemplated thereby, including proof of deposit into
escrow of no less than Five Hundred Thousand Dollars ($500,000) in cash.  (Each
Bid which meets the foregoing criteria constitutes, as applicable, a "Qualifying
Bid");

(H)

If one (1) or more Qualifying Bids are submitted in accordance with the Bidding
Procedures Order, Sellers will conduct the Auction no later than the Auction
Deadline Date in accordance with the Bidding Procedures Order.  At the Auction,
Sellers shall have the right to select the highest and best Bid from Purchaser
and any Person who submitted a Qualifying Bid pursuant to Section 8.2(d)(iii)(G)
(the "Highest and Best Bid"), which will be determined by Sellers considering,
among other things: (1) the number, type and nature of any changes to this
Agreement requested by each Bidder; (2) the extent to which such modifications
are likely to delay closing of the sale of the Acquired Assets and the cost to
Sellers of such modifications or delay; (3) the total consideration to be
received by Sellers; (4) the likelihood of the Bidder's ability to close a
transaction and the timing thereof; and (5) the net benefit to the estate,
taking into account Purchaser's rights to the Breakup Fee and Expense
Reimbursement (for the avoidance of doubt, Sellers hereby agree that the value
attributed by Sellers to any Bid made by Purchaser at the Auction shall at least
be equal to the sum of the following (w) the dollar value of the cash
consideration contained in such Bid, (x) the dollar value of any additional
consideration contained in such Bid), (y) the dollar value of the Breakup Fee,
and (z) the dollar value of the Expense Reimbursement. For avoidance of doubt,
the Highest and Best Bid must include cash in an amount no less then the Minimum
Cash Amount (it being agreed that the Minimum Cash Amount for Purchaser shall be
reduced by the dollar value of the Expense Reimbursement and Breakup Fee);

(I)

At the Auction, Purchaser shall have the right to submit further higher Bids
based upon the terms and provisions of this Agreement;

(J)

Unless otherwise agreed to by Purchaser in its sole discretion, only the Persons
who submitted Qualified Bids and Purchaser may participate in the Auction;

(K)

Sellers shall not contest that Purchaser has the right to assert that it has
standing to contest the Highest and Best Bid selected by Sellers;

(L)

Sellers are authorized and directed to instruct the successful bidder at the
Auction to pay the Breakup Fee and Expense Reimbursement directly to Purchaser
by wire transfer of immediately available good funds to an account specified by
Purchaser at the Closing of such transaction with the successful bidder.  To the
extent for any reason the successful bidder at Auction fails to pay the Breakup
Fee and Expense Reimbursement directly to Purchaser at the Closing of such
transaction with the successful bidder, the Sellers are authorized and directed
to pay the Breakup Fee and Expense Reimbursement to Purchaser in accordance with
the terms of this Agreement without further order of the Bankruptcy Court.





42




--------------------------------------------------------------------------------







(e)

Receipt of Required Consents.  Sellers shall have delivered duly executed copies
of all Third Party approvals and governmental approvals, consents and novations
listed on Schedule 8.2(e).

(f)

Closing Deliveries.  Sellers shall have delivered to Purchaser the items set
forth in Section 4.3 of this Agreement.

(g)

Cure Costs

.  If a cure obligation (pursuant to Section 365 of the Bankruptcy Code) is not
set forth on Schedule 1.1, or if any Assumed Executory Contract is subject to a
cure in excess of the amount set forth next to such Assumed Executory Contract
on Schedule 1.1, Sellers shall have paid the amount of such cure or the excess
of such cure over the amount set forth on Schedule 1.1.

(h)

No Material Adverse Change.  There shall not have been a Material Adverse Change
since November 30, 2009.

8.3

Conditions to Sellers' Obligations .  The obligations of Sellers under this
Agreement are subject to the satisfaction of the following conditions precedent
on or before the Closing Date, any one or more of which may be waived (but only
in writing) by Sellers (provided that no such waiver shall be deemed to have
cured any breach of any representation, warranty or covenant made in this
Agreement):

(a)

Accuracy of Representations and Warranties.  Purchaser shall make all of the
representations and warranties set forth in Article VI on and as of the Closing
Date, and such representations and warranties shall be true and correct as of
the Closing Date in all material respects (except for those representations and
warranties made as of a specified date, which shall be true and correct as of
that date).

(b)

Performance of Covenants.  Purchaser shall have performed and complied in all
respects with the obligations and covenants required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date.

(c)

Officer's Certificate.  Purchaser shall deliver to Sellers a certificate signed
by Purchaser, dated the date of the Closing Date (in form and substance
reasonably satisfactory to Sellers), certifying that the conditions specified in
Sections 8.1 and 8.3 have been satisfied as of the Closing;

(d)

Bankruptcy Court Approval.  The Bankruptcy Court shall have entered an order
approving the execution of this Agreement by Sellers and the consummation by
Sellers of the transactions contemplated herein that is not subject to Rules
6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure.

(e)

Consideration.  Purchaser shall have delivered the payments specified in
Section 3.1.

(f)

Closing Deliveries.  Purchaser shall have delivered to Sellers the items set
forth in Section 4.4 of this Agreement.





43




--------------------------------------------------------------------------------







ARTICLE IX
TERMINATION

9.1

Termination .  This Agreement may be terminated prior to the Closing as follows:

(a)

by mutual written agreement of Purchaser and Sellers;

(b)

by Purchaser or Sellers if there shall be in effect a Final Order restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;

(c)

by Purchaser or Sellers (provided that the terminating party is not then in
material breach of any representation, warranty, covenant or other agreement
contained herein), if there shall have been a material breach or
misrepresentation of any of the representations or warranties or a material
breach of any of the covenants set forth in this Agreement on the part of the
other party, which breach is not cured within ten (10) days following written
notice to the party committing such breach or which breach, by its nature,
cannot be cured prior to the Closing (provided, for avoidance of doubt, that
such ten 10-day cure period shall not apply to the termination rights described
in Section 9.1(k) and Section 9.1(l) of this Agreement);

(d)

by Purchaser (provided that Purchaser is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if it
shall have reasonably determined that one (1) or more conditions set forth in
Section 8.2 has not been or cannot be fulfilled or satisfied prior to the date
specified in such condition (if such condition specifies a date other than the
Closing Date by which such condition must be satisfied);

(e)

by Purchaser if any Seller (i) designates any Person other than Purchaser as the
successful bidder of the Auction, (ii) seeks or supports Bankruptcy Court
approval of an Acquisition Proposal (other than to or by Purchaser) or (iii)
executes and delivers an agreement or understanding of any kind with respect to
an Acquisition Proposal;

(f)

by Purchaser or Sellers (i) if the Bankruptcy Court enters an order approving
any Acquisition Proposal (other than the sale of the Business and the Acquired
Assets to Purchaser) or (ii) any Seller files with the Bankruptcy Court and
seeks approval from the Bankruptcy Court of a "plan of reorganization" pursuant
to the Bankruptcy Code;

(g)

by Purchaser as a result of (i) the failure of the Bankruptcy Court to have
entered an order in a form reasonably satisfactory to Purchaser approving the
DIP Credit Agreement by January 19, 2010, (ii) Sellers not filing a motion for
approval of the DIP Credit Agreement within one day of commencement of the
Chapter 11 Cases, or (iii) the Bankruptcy Court entering an order approving any
debtor in possession financing other than the financing under the DIP Credit
Agreement;

(h)

by Purchaser as a result of (i) the failure of the Bankruptcy Court to have
entered the Bidding Procedures Order by no later than the Bidding Procedures
Order Deadline Date (or such later date as Purchaser may determine in its sole
discretion), or (ii) following the entry of the Bidding Procedures Order but
prior to the entry of the Sale Order, the Bidding Procedures Order ceases to be
in full force and effect, or is revoked, rescinded, vacated,





44




--------------------------------------------------------------------------------







materially modified, reversed or stayed, or otherwise rendered ineffective by a
court of competent jurisdiction;

(i)

by Purchaser if the Sellers fail to comply with the terms of the Bidding
Procedures Order, including the failure of Sellers to (i) require that Bids be
due no later than the  date set forth in the Bidding Procedures Order or (ii)
have held the Auction by no later than the date set forth in the Bidding
Procedures Order;

(j)

by Purchaser as a result of (i) the failure of the Bankruptcy Court to enter the
Sale Order by no later than the Sale Order Deadline, or (ii) the date the Sale
Order ceases to be in full force and effect, or is revoked, rescinded, vacated,
materially modified, reversed or stayed, or otherwise rendered ineffective by a
court of competent jurisdiction;

(k)

by Purchaser on any day on or after February 25, 2010 if the Closing shall not
have been consummated by such date (or by such later date as shall be mutually
agreed to by Purchaser and Sellers in writing), unless the Closing has not
occurred due to a material failure of Purchaser to perform or observe its
obligations as set forth in this Agreement required to be performed or observed
by it on or before the Closing Date;

(l)

by Sellers on any day on or after February 22, 2010, provided that Sellers are
not then in material breach of any representation, warranty, covenant or other
agreement contained herein and Purchaser does not have any right to terminate
this Agreement pursuant to this Article IX, if all of the conditions set forth
in Article VIII have been satisfied or waived in writing by the appropriate
parties hereto on the date of termination, and the Closing shall not have been
consummated within three (3) Business Days following the date that written
notice is provided by Sellers to Purchaser specifically indicating that all of
the conditions set forth in Article VIII have been satisfied or waived in
writing by the appropriate parties hereto, including, as applicable, by Sellers'
delivery of final and fully executed documents listed in Section 4.3 in .pdf or
electronic form to Sellers' and Purchaser's respective legal counsel to be held
in "escrow" pending Closing, other than (i) the deliveries required by Purchaser
pursuant to Section 8.3(f) of this Agreement (and other than deliverables
referenced in Section 4.4(e) of this Agreement) and (ii) the payment by Sellers
of the amounts required to be paid pursuant to Section 8.2(g) of this Agreement,
and pending (A) the physical transfer from Sellers to Purchaser of the
deliveries required pursuant to Sections 4.3(a), (m), and (n) of this Agreement
simultaneously with the Closing and (B) release of the other deliveries required
by Article VIII of this Agreement from "escrow" upon receipt by Sellers of the
payments required to be made by Purchaser in satisfaction of Section 8.3(e) of
this Agreement and delivery by Purchaser of the documents listed in Sections
4.4(a), (b) and (c) of this Agreement;

(m)

by Purchaser if there has been a breach of, default under, or event of default
under Section 7.01(b) of the DIP Credit Agreement specifically relating to
Sections 5.04, 5.05, 5.07, 5.11, 5.13, 6.04, 6.05, 6.07, 6.08, 6.13, 6.14 or
6.15 of the DIP Credit Agreement or an event of default under Sections 7.01(a),
(j), (l), (m), (n) or (u) of the DIP Credit Agreement (regardless of whether
such breach, default or event of default is otherwise waived by the lender under
the DIP Credit Facility but provided that such breach, default or event of
default is not cured by Sellers within two (2) days of the date on which Sellers
receive notice of such breach) or if the DIP Facility is otherwise terminated,
provided that if one (1) or more Qualifying Bids





45




--------------------------------------------------------------------------------







are submitted in accordance with the Bidding Procedures Order, Purchaser must
exercise the termination right set forth in this Section 9.1(m) for such
specified breach of, default of or event of default under the DIP Credit
Facility on the date such Qualifying Bid(s) are submitted;

(n)

by Sellers (provided that no Seller is then in material breach of any
representation, warranty, covenant or other agreement contained herein) if it
shall have reasonably determined that one (1) or more conditions set forth in
Section 8.3 has not been or cannot be fulfilled or satisfied prior to the date
specified in such condition (if such condition specifies a date other than the
Closing Date by which such condition must be satisfied);

(o)

by Purchaser if any of the Chapter 11 Case is dismissed or converted into a case
under Chapter 7 of the Bankruptcy Code and neither such dismissal nor conversion
expressly contemplates the transactions provided for in this Agreement, or a
trustee is appointed for Sellers and such trustee rejects the transactions
contemplated by this Agreement;

(p)

by Purchaser, if Sellers withdraw or seek authority to withdraw the motion for
entry of the Bidding Procedures Order or the Sale Motion, or announce any
stand-alone plan of reorganization or liquidation (or supporting any such plan
filed by any other party);

(q)

by Purchaser, if the Chapter 11 Cases are not commenced within five (5) Business
Days of the Effective Date;

(r)

by Purchaser within two (2) days of receipt of a written good faith notice from
Sellers that the Disclosure Schedules to be provided to Purchaser pursuant to
Section 11.19 are final, if Purchaser is not satisfied with the Disclosure
Schedules in its sole discretion.

9.2

Breakup Fee and Expense Reimbursement

(a)

Upon the first to occur of (i) the date any Seller consummates an Acquisition
Proposal or (ii) the date any Seller consummates a plan under the Bankruptcy
Code, and only if the first to occur of (i) or (ii) above shall have occurred on
or prior to the date which is the one (1) year anniversary of the date of
termination of this Agreement, Sellers, jointly and severally, shall immediately
pay (in cash) to Purchaser the amount of the Breakup Fee; provided, however,
that the Breakup Fee shall not be payable to Purchaser if this Agreement has
been terminated by a Seller Termination for Purchaser Breach.

(b)

Sellers shall pay (in cash) to Purchaser the Expense Reimbursement upon the
first to occur of (i) the date any Seller consummates an Acquisition Proposal or
(ii) the date any Seller consummates a plan under the Bankruptcy Code; provided,
however, that the Expense Reimbursement shall not be payable to Purchaser if
this Agreement has been terminated by a Seller Termination for Purchaser Breach.

(c)

Sellers' obligation to pay the Breakup Fee and the Expense Reimbursement
pursuant to this Section 9.2 shall survive termination of this Agreement and
shall constitute an administrative expense (which shall be a super-priority
administrative expense claim senior to all other administrative expense claims
and payable out of Sellers' cash or other collateral securing Sellers'
obligations to its senior secured lenders, prior to any recovery by such
lenders) of Sellers under Section 364(c)(1) of the Bankruptcy Code.





46




--------------------------------------------------------------------------------







(d)

In the event Sellers properly terminate this Agreement by a Seller Termination
for Purchaser Breach, then, Sellers shall receive the Deposit as liquidated
damages and as Sellers' sole and exclusive remedy for the breach by Purchaser of
this Agreement as further described in Section 9.3 below.

(e)

In addition to any rights the Purchaser may have to the Breakup Fee and Expense
Reimbursement as set forth herein, in the event Purchaser or Sellers properly
terminate this Agreement for any reason other than by Sellers by a Seller
Termination for Purchaser Breach, then, Purchaser shall receive a return of the
Deposit upon such termination and neither party shall have any liability under
this Agreement.

9.3

Effect of Termination or Breach

.  If the transactions contemplated hereby are not consummated (a) this
Agreement shall become null and void and of no further force and effect, except
(i) for this Section 9.3, (ii) for the provisions of Sections 11.1, 11.8, 11.9,
11.10, 11.11, and 11.12 hereof, and (iii) that, subject to any applicable
limitations set forth in this Agreement, the termination of this Agreement for
any cause shall not relieve any party hereto from any Liability which at the
time of termination had already accrued to any other party hereto or which
thereafter may accrue in respect of any act or omission of such party prior to
such termination; and (b) if this Agreement is terminated by Purchaser pursuant
to a termination right set forth in this Article IX or by Sellers for any reason
other than the termination of this Agreement by a Seller Termination for
Purchaser Breach, Sellers shall not be entitled to any damages, losses, or
payment from Purchaser, and Purchaser shall have no further Liability of any
kind to Sellers, any of their Affiliates, or any Third Party on account of this
Agreement.  The parties hereby agree that is impossible to determine accurately
the amount of damages that Sellers would suffer if the transactions contemplated
hereby were not consummated as a result of a breach of this Agreement by the
Purchaser.  As a result, notwithstanding anything in this Agreement to the
contrary, Sellers hereby agree that, in the event of a termination of this
Agreement by a Seller Termination for Purchaser Breach, (i) the Deposit shall be
delivered to Sellers as liquidated damages against the Purchaser for all
Liabilities of Purchaser under this Agreement and (ii) such liquidated damages
shall be the sole and exclusive remedy, at Law and equity, of the Sellers
against the Purchaser for the Purchaser's breach and such termination and
Purchaser shall have no further Liability of any kind to Sellers, any of their
Affiliates, or any third Party on account of this Agreement.

ARTICLE X
POST-CLOSING COVENANTS

10.1

Employees.   Prior to the Closing, Sellers shall terminate the employment of all
employees of the Business.  Purchaser shall offer employment immediately prior
to the Closing (but contingent on the occurrence of the Closing) to such
employees of Sellers actively employed or engaged principally in the Business as
of the Closing Date as determined by Purchaser in its sole discretion (such
employees who accept such offer of employment and commence active employment
with Purchaser, the "Rehired Employees") on terms and conditions of employment
(including compensation and benefits) as determined by Purchaser in its sole
discretion.  Nothing contained in this Agreement shall confer upon any Rehired
Employee any right to any term or condition of employment or to continuance of
employment by Purchaser or any of its Affiliates,





47




--------------------------------------------------------------------------------







nor shall anything herein interfere with the right of Purchaser or any of its
Affiliates to terminate the employment of any employee, including any Rehired
Employee, at any time, with or without notice and for any or no reason, or
restrict Purchaser or any of its Affiliates in modifying any of the terms or
conditions of employment of any employee, including any Rehired Employee, after
the Closing.  Except for the Assumed Obligations, Sellers shall be responsible
for (and Sellers shall jointly and severally indemnify and hold Purchaser
harmless from and against), any and all wages, bonuses, commissions, employee
benefits, retention or stay bonus arrangements, and other compensation
(including all obligations under any Employee Benefit Plans other than the
accrued vacation specifically assumed under Section 2.3(a)(iii)) due to the
employees of Sellers arising out of their employment with Sellers prior to and
as of the Closing.

10.2

Employee Benefit Plans .  Except for accrued vacation specifically assumed under
Section 2.3(a)(iii), Purchaser shall not assume any Employee Benefit Plan or any
Liability thereunder or related thereto and Purchaser shall provide only those
benefits to Rehired Employees as of or after the Closing as Purchaser shall
determine.  Except for obligations relating solely to accrued vacation
specifically assumed under Section 2.3(a)(iii) (and other than any Liability
arising as a result of any breach of any representation or warranty or covenant
hereunder), Sellers shall jointly and severally indemnify, defend and hold
harmless Purchaser from and against any and all obligations, claims, or
Liabilities at any time arising under or in connection with any Employee Benefit
Plan.  With respect to all claims by or benefits due to current and former
employees, officers, directors or contractors of any Seller whenever arising
under or in connection with any Employee Benefit Plan, whether insured or
otherwise (including life insurance, medical and disability programs, retirement
and pension plans), Sellers shall, at their own expense, honor, process,
administer or pay or cause their respective insurance carriers (as applicable)
to honor, process, administer or pay such claims or benefits, regardless of
whether such claims are made or such benefits are due before or after the
Closing, in accordance with the terms and conditions of such Employee Benefit
Plans without regard to the employment by Purchaser of any such employees after
the Closing.  Nothing contained in this Agreement, express or implied: (a) shall
be construed to establish, amend, or modify any benefit or compensation plan,
program, agreement or arrangement; (b) shall alter or limit the ability of
Purchaser or any of its Affiliates to amend, modify or terminate any benefit or
compensation plan, program, agreement or arrangement at any time assumed,
established, sponsored or maintained by any of them; or (c) is intended to
confer upon any Person (including employees, retirees, or dependents or
beneficiaries of employees or retirees) any rights as a third party beneficiary
of this Agreement.  

10.3

WARN Act .  Sellers will indemnify and hold Purchaser harmless from any
Liability with respect to any employees of the Sellers under the WARN Act due
solely to Sellers' actions or omissions occurring prior to or upon the Closing.
 Provided that the Company provides Purchaser with a true and accurate list, by
date and location, of employee layoffs implemented by Sellers in the ninety (90)
days preceding the Closing, Purchaser will indemnify and hold Sellers harmless
from any Liability with respect to any employees employed by Purchaser after the
Closing under the WARN Act due, in whole or in part, to Purchaser's actions or
omissions occurring after the Closing Date.

10.4

Payroll Reporting and Withholding .  Purchaser shall adopt the "standard
procedure" for preparing and filing IRS Forms W-2 (Wage and Tax Statements), as
described in





48




--------------------------------------------------------------------------------







Revenue Procedure 2004-53.  Under this procedure, Purchaser as the successor
employer shall provide Forms W-2 to all Rehired Employees reflecting all wages
paid and Taxes withheld by Purchaser as the successor employer for the portion
of the calendar year beginning on the day after the Closing Date.  Sellers as
the predecessor employer shall provide Forms W-2 to all Rehired Employees
reflecting all wages paid and Taxes withheld by Sellers for the portion of the
calendar year ending on the Closing Date.  Purchaser shall adopt the "standard
procedure" of Rev. Proc. 2004-53 for purposes of IRS Forms W-4 (Employee's
Withholding Allowance Certificate) and W-5 (Earned Income Credit Advance Payment
Certificate).  Under this procedure, Sellers shall keep on file the Forms W-4
and W-5 provided by the Rehired Employees for the period required by applicable
Law concerning record retention.  Purchaser shall obtain new IRS Forms W-4 and
W-5 with respect to each Rehired Employee.

10.5

Certain Consents.  If a consent of a Third Party which is required in order to
assign any Acquired Asset (or claim, right or benefit arising thereunder or
resulting therefrom) is not obtained prior to the Closing Date, or if an
attempted assignment would be ineffective or would adversely affect the ability
of any Seller to convey its interest in question to Purchaser, Sellers will
cooperate with Purchaser and use commercially reasonable efforts in any lawful
arrangement to provide that Purchaser shall receive the interests of any Seller
in the benefits of such Acquired Asset.  If any consent or waiver is not
obtained before the Closing Date and the Closing is nevertheless consummated,
each Seller agrees to continue to use commercially reasonable efforts to obtain
all such consents as have not been obtained prior to such date.

10.6

Name Changes.  At or prior to the Closing, each Seller shall take all necessary
action to change its name and the names of all Affiliates of Sellers to a name
that does not include the word "Protective", "Ceramic" or any other name or mark
included in the Intellectual Property used in the conduct of the Business as
presently conducted by Sellers (including any name set forth on the signature
pages to this Agreement) or any translations, adaptations, derivations or
combinations of any of the foregoing or any name or mark confusingly similar
thereto (collectively, the "Restricted Names").  Sellers shall promptly notify
Purchaser of such name change(s) and the new name(s) chosen by each Seller and
all Affiliates of Seller, as applicable.  From and after Closing, Sellers and
all Affiliates of Sellers shall cease all use of any Restricted Name, including
by removing all Restricted Names from all letterhead, stationary, signage and
tangible assets included in the Excluded Assets.

10.7

Accounts Receivable; Collections.  After the Closing, Sellers shall permit, and
hereby authorize, Purchaser to collect, in the name of Sellers, all Accounts
Receivable constituting part of the Acquired Assets and to endorse with the name
of any applicable Seller for deposit in Purchaser's account any checks or drafts
received in payment thereof.  Sellers shall promptly deliver to Purchaser any
cash, checks or other property that they may receive after the Closing in
respect of any Accounts Receivable or other asset constituting part of the
Acquired Assets.

10.8

Confidentiality.  Following the Closing, Sellers shall maintain as confidential
and shall not use or disclose (except as required by Law or as authorized in
writing by Purchaser) (a) any information or materials relating to the Business,
operations and affairs of Sellers, and (b) any materials developed by Purchaser
or any of its representatives (including its accountants, advisors,
environmental, labor, employee benefits and any other consultants, lenders and
legal





49




--------------------------------------------------------------------------------







counsel).  Except as otherwise permitted and provided above, in the event any
Seller is required by Law to disclose any such confidential information, such
Seller shall promptly notify Purchaser in writing, which notification shall
include the nature of the legal requirement and the extent of the required
disclosure, and shall cooperate with Purchaser to obtain a protective order and
otherwise preserve the confidentiality of such information consistent with
applicable Law.  Information subject to the confidentiality obligations in this
Section 10.8 does not include any information which (x) at the time of
disclosure is generally available to or known by the public (other than as a
result of its disclosure in breach of this Agreement) or (y) becomes available
on a non-confidential basis from a Person who is not known to be bound by a
confidentiality agreement with Purchaser or its Affiliates, or who is not
otherwise prohibited from transmitting the information.

10.9

Access to Records and Information.  Between the Closing Date and the fifth
anniversary of the Closing Date, Sellers shall have reasonable access to all of
the books and records relating to the Business or the Acquired Assets, including
all information pertaining to the Assumed Contracts, in the possession of
Purchaser to the extent that such access may reasonably be required by Seller in
connection with the Assumed Liabilities or the Excluded Liabilities, or other
matters relating to or affected by the operation of the Business and the
Acquired Assets.  Such access shall be afforded by Purchaser upon receipt of
reasonable advance notice and during normal business hours; provided, however,
that (i) any such access shall be conducted in such a manner as not to interfere
unreasonably with the operation of the business of Purchaser or its Affiliates,
and (ii)  Purchaser shall not be required to take any action which would
constitute a waiver of the attorney-client privilege, and (iii) Purchaser need
not supply Sellers with any information which Buyer is under a legal obligation
not to supply.  Sellers shall be solely responsible for any costs or expenses
incurred by Sellers pursuant to this Section 10.9 and for all out-of-pocket
expenses incurred by Purchaser pursuant to this Section 10.9.  If Purchaser
shall desire to dispose of any such books and records upon or prior to the
expiration of such period, Purchaser shall, prior to such disposition, give
Sellers a reasonable opportunity at Sellers' expense, to segregate and remove
such books and records as Sellers may select.  After the Closing, Sellers and
the Canadian Imperial Bank of Commerce (as lender under the DIP Credit Facility
and pre-petition lender to Sellers) shall have reasonable access to the senior
management personnel of Purchaser to the extent that such access may reasonably
be required in connection with any Tax refunds, rebates, credits and similar
items which are Excluded Assets hereunder and which relate to any period, or
portion of any period, on or prior to the Closing Date.  Such access shall be
afforded by Purchaser upon receipt of reasonable advance notice and during
normal business hours; provided, however, that (i) any such access shall be
conducted in such a manner as not to interfere unreasonably with the operation
of the business of Purchaser or its Affiliates, and (ii)  Purchaser shall not be
required to take any action which would constitute a waiver of the
attorney-client privilege, and (iii) Purchaser need not supply Sellers or the
Canadian Imperial Bank of Commerce with any information which Purchaser is under
a legal obligation not to supply.  Sellers and the Canadian Imperial Bank of
Commerce shall be responsible for their respective costs or expenses incurred by
them pursuant to this Section 10.9. All out-of-pocket expenses incurred by
Purchaser pursuant to this Section 10.9 shall be reimbursed by Sellers or the
Canadian Imperial Bank of Commerce, as the case may be, to the extent such
expenses were incurred by Purchaser as a result of the exercise or rights by
Sellers or the Canadian Imperial Bank of Commerce under this Section 10.9.





50




--------------------------------------------------------------------------------







10.10

Taxes

(a)

On or prior to the Closing, Sellers shall pay all sales taxes, use taxes,
payroll taxes, and other Taxes owed or owing with respect to the Acquired Assets
or the Business and attributable to taxable periods or portions thereof prior to
the Closing.

(b)

Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary stamp, use or other Taxes and recording charges due and which may be
payable by reason of the sale of the Acquired Assets or the assumption of the
Assumed Obligations under this Agreement or the transactions contemplated herein
shall be borne fifty percent (50%) by Purchaser and fifty percent (50%) by
Sellers and timely paid.

(c)

All Tax-sharing agreements or similar agreements with respect to or involving
any Seller shall be terminated as of the Closing Date and, on and after the
Closing Date, Purchaser shall not be bound thereby or have any Liability
thereunder.

(d)

Purchaser and Sellers shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns and
any audit, litigation or other Proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party's request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  All costs and expenses incurred in connection
with this Section 10.10(d) shall be borne by the party who is subject to such
Proceeding.

(e)

Personal property Taxes, real property Taxes and other similar Taxes (the
"Proration Items") with respect to the Acquired Assets for any taxable period
commencing before the Closing Date and ending after the Closing Date shall be
prorated on a per diem basis between the Purchaser and the Sellers as of the
Closing Date.  The amount of the Proration Items attributable to the Sellers
shall be equal to the amount of Tax for the period multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of the period
through and including the Closing Date and the denominator of which shall be the
number of days in the period.  The amount of all such Proration Items
attributable to the Sellers shall be estimated as of the Closing Date and paid
over to Purchaser at the Closing; provided, however, that final payments with
respect to the Proration Items that are not able to be calculated as of the
Closing Date shall be calculated and Sellers shall pay over any additional
amount as soon as practicable after the Closing Date but no later than five (5)
Business Days after determination of such addition amounts.

ARTICLE XI
MISCELLANEOUS

11.1

Non-Survival of Representations and Warranties.  The representations and
warranties respectively made by Sellers and Purchaser in this Agreement and in
any certificate delivered hereunder will expire as of the Closing. Subsequent to
Closing, no claim with respect to any breach of any representation or warranty
contained in this Agreement may be pursued or maintained (either hereunder or
otherwise) against any other party.  The parties hereto agree that





51




--------------------------------------------------------------------------------







the covenants contained in this Agreement to be performed at or after the
Closing shall survive the Closing hereunder, and each party hereto shall be
liable to the other after the Closing for any breach thereof.  

11.2

Expenses.

(a)

Except as otherwise provided herein, each party hereto shall bear its own costs
and expenses, including attorneys' fees, with respect to the transactions
contemplated hereby.  Notwithstanding the foregoing, in the event of any
Proceeding to interpret or enforce this Agreement, the prevailing party in such
Proceeding (i.e., the party who, in light of the issues contested or determined
in the Proceeding, was more successful) shall be entitled to have and recover
from the non-prevailing party such costs and expenses (including all court costs
and reasonable attorneys' fees) as the prevailing party may incur in the pursuit
or defense thereof.

(b)

The parties hereto agree that if any claims for commissions, fees or other
compensation, including brokerage fees, finder's fees, or commissions are ever
asserted against Purchaser or Sellers in connection with this transaction, all
such claims shall be handled and paid by the party whose actions form the basis
of such claim and such party shall indemnify (with counsel reasonably
satisfactory to the party(ies) entitled to indemnification) and hold the other
harmless from and against any and all such claims or demands asserted by any
Person, firm or corporation in connection with the transaction contemplated
hereby.

11.3

Amendment.  This Agreement may not be amended, modified or supplemented except
by a written instrument signed by ParentCo (on behalf of itself and Sellers) and
Purchaser.

11.4

Waivers.  The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same.  No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing by ParentCo, in the case of a
waiver by any Seller, or Purchaser, in the case of any waiver by Purchaser, and
no waiver in any one (1) or more instances shall be deemed to be a further or
continuing waiver of any such condition or breach of other instances or a waiver
of any other condition or breach of any other term, covenant, representation or
warranty.

11.5

Notices.  All notices, requests, demands and other communications permitted or
required to be given or delivered under or by reason of the provisions of this
Agreement shall be in writing and shall be deemed conclusively to have been
given (a) when personally delivered, (b) when sent by facsimile (with hard copy
to follow) during a Business Day (or on the next business day if sent after the
close of normal business hours or on any non-Business Day), (c) when sent by
electronic mail (with hard copy to follow) during a business day (or on the next
Business Day if sent after the close of normal business hours or on any
non-Business Day), (d) one (1) Business Day after being sent by reputable
overnight express courier (charges prepaid), or (e) three (3) Business Day
following mailing by certified or registered mail, postage prepaid and return
receipt requested.  Unless another address is specified in writing, notices,
requests, demands and communications to the parties shall be sent to the
addresses indicated below:





52




--------------------------------------------------------------------------------







To Sellers:  

Protective Products of America, Inc.

1649 NW 136th Avenue
Sunrise, FL 33323

Attn:

R. Patrick Caldwell, CEO

Jason A. Williams, CFO

Fax:

(954) 846-8306

E-mail: pcaldwell@body-armor.com

jwilliams@body-armor.com


with copy to:

Berger Singerman, P.A.

200 South Biscayne Boulevard

10th Floor

Miami, Florida 33131

Attn:

Jordi Guso, Esq.

Fax:

(305) 714-4340

E-mail: jguso@bergersingerman.com


With a copy to:

Farlie Turner & Co.

401 East Las Olas Boulevard

Suite 1160

Fort Lauderdale, Florida 33301

Attn:

Steven Zuckerman

Scott Saunders

Fax:

(954) 358-3838

Email:

szuckerman@farlieturner.com

ssaunders@farlieturner.comTo Purchaser:


To Purchaser:

Protective Products Enterprises, Inc.

5200 Town Center Circle, Suite 600

Boca Raton, FL 33486

Attn:

C. Deryl Couch

Jason H. Neimark

G. Brian McGee

Fax:

(561) 394-0540

E-mail: dcouch@suncappart.com

 jneimark@suncappart.com

 bmcgee@suncappart.com




With copies to:

Sun Capital Partners Management V, Inc.

5200 Town Center Circle, Suite 600

Boca Raton, FL 33486

Attn:

C. Deryl Couch

Jason H. Neimark

G. Brian McGee

Fax:

(561) 394-0540

E-mail: dcouch@suncappart.com





53




--------------------------------------------------------------------------------







 jneimark@suncappart.com

 bmcgee@suncappart.com




and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attn:

Douglas C. Gessner, P.C.


Jeremy S. Liss

Fax:

(312) 861-2200

E-mail: douglas.gessner@kirkland.com

 jeremy.liss@kirkland.com




11.6

Counterparts; Electronic Execution.  This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one (1) or more counterparts, all of which
shall constitute one and the same instrument.  Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an "Electronic
Delivery") shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto, each other party hereto or thereto shall re-execute the
original form of this Agreement and deliver such form to all other parties.  No
party hereto shall raise the use of Electronic Delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

11.7

Headings.  The headings preceding the text of the Articles and Sections of this
Agreement and the Exhibits and the Schedules are for convenience only and shall
not be deemed part of this Agreement.

11.8

SUBMISSION TO JURISDICTION; WAIVER OF TRIAL BY JURY.  THE PARTIES HEREBY AGREE
THAT ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, AND PROCEEDINGS
RELATING TO THIS AGREEMENT OR THE OTHER AGREEMENTS CONTEMPLATED HEREIN SHALL BE
FILED AND MAINTAINED ONLY IN THE BANKRUPTCY COURT, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF SUCH COURT.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING,
CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT
OR THE VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF
OR (II) THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

11.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the Laws of the Delaware (regardless of the Laws that might otherwise
govern





54




--------------------------------------------------------------------------------







under applicable Delaware principles of conflicts of Law) as to all matters,
including matters of validity, construction, effect, performance and remedies.

11.10

Binding Nature; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without
prior written consent of the other parties (which shall not be unreasonably
withheld or delayed); except (a) that Purchaser may assign any of its rights and
obligations hereunder to any Affiliate or Subsidiary of Purchaser (whether
wholly owned or otherwise) or to its lender and, following the Closing, in whole
or in part to any successor-in-interest to any Person acquiring all or any
portion of the Business or the Acquired Assets; (b) the rights and interests of
Sellers hereunder may be assigned to a trustee appointed under Chapter 11 or
Chapter 7 of the Bankruptcy Code; (c) this Agreement may be assigned to any
entity appointed as a successor to Sellers pursuant to a confirmed Chapter 11
plan; and (d) as otherwise provided in this Agreement.  Sellers hereby agree
that Purchaser may grant a security interest in its rights and interests
hereunder to its lenders, and Sellers will sign a consent with respect thereto
if so requested by Purchaser or its lender, and that the terms of this Agreement
shall be binding upon any subsequent trustee appointed under Chapter 11 or
Chapter 7 of the Bankruptcy Code.

11.11

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties hereto and nothing contained herein, express or implied, is intended to
confer on any Person other than the parties hereto or their successors and
permitted assigns, any rights, remedies, obligations, claims, or causes of
action under or by reason of this Agreement.  Neither Sellers, nor their
successors and permitted assigns, shall have any right to specific performance
hereunder.

11.12

Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to this Agreement to express their mutual intent,
and no rule of strict construction shall be applied against any party.  Any
reference to any federal, state, local or foreign statute or Law shall be deemed
also to refer to all rules and Laws promulgated thereunder, unless the context
requires otherwise. Whenever a party's consent, approval or satisfaction is
required under this Agreement, the decision as to whether or not to consent or
approve or be satisfied shall be in the sole and exclusive discretion of such
party, and such party's decision shall be final and conclusive.

11.13

Public Announcements.  Except as required by Law or in connection with the
Chapter 11 Cases, neither Sellers nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other parties hereto
relating to the contents and manner of presentation and publication thereof,
which approval will not be unreasonably withheld, delayed or conditioned.  Prior
to making any public disclosure required by applicable Law, the disclosing
parties shall give the other party a copy of the proposed disclosure and
reasonable opportunity to comment on the same.  Notwithstanding the foregoing,
Purchaser shall not be restricted from making any public announcements or
issuing any press releases after the Closing.





55




--------------------------------------------------------------------------------







11.14

Disclosure Schedules.  The information disclosed in any Schedules provided
pursuant to this Agreement (collectively, the "Disclosure Schedules") shall be
deemed to relate to and to qualify, if applicable, only the particular
representation or warranty set forth in the corresponding numbered Section in
this Agreement and shall not be deemed to relate to or to qualify any other
representation or warranty.  Nothing in the Disclosure Schedules shall be deemed
adequate to disclose an exception, if applicable, to a representation or
warranty made herein, however, unless the Disclosure Schedules identify the
exception with reasonable particularity and describe the relevant facts in
reasonable detail.  The mere listing (or inclusion of a copy) of a document or
other item shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).  

11.15

Entire Understanding.  This Agreement, the Exhibits and the Schedules set forth
the entire agreement and understanding of the parties hereto in respect to the
transactions contemplated hereby and the Agreement, the Exhibits and the
Schedules supersede all prior agreements, arrangements and understandings
relating to the subject matter hereof and are not intended to confer upon any
other Person any rights or remedies hereunder.

11.16

Closing Actions. All deliveries, payments and other transactions and documents
relating to the Closing shall be interdependent, and none shall be effective
unless and until all are effective (except to the extent that the party entitled
to the benefit thereof has waived satisfaction or performance thereof as a
condition precedent to the Closing).

11.17

Conflict Between Transaction Documents.  The parties hereto agree and
acknowledge that to the extent any terms and provisions of this Agreement are in
any way inconsistent with or in conflict with any term, condition or provision
of any other agreement or document referred to herein, this Agreement shall
govern and control.

11.18

Time Periods. Unless specified otherwise, any action required hereunder to be
taken within a certain number of days shall be taken within that number of
calendar days (and not Business Days); provided, however, that if the last day
for taking such action falls on a day that is not a Business Day, the period
during which such action may be taken shall be automatically extended to the
next Business Day.

11.19

Final Schedules Notwithstanding anything to the contrary, Purchaser and Sellers
acknowledge that as of the date of this Agreement the Disclosure Schedules have
not been finalized.  Sellers hereby agree and acknowledge that Purchaser may
terminate this Agreement pursuant to Section 9.1(r) if it is not satisfied with
the contents of the Disclosure Schedules.  Sellers agree to provide Purchaser
with a final draft of the Disclosure Schedules within five (5) days after the
date hereof.


[SIGNATURE PAGES FOLLOW]








56




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed and delivered on the date first above written.

 

PURCHASER:

 

 

 

 

PROTECTIVE PRODUCTS ENTERPRISES, INC.

 

[ppaf_ex101002.gif] [ppaf_ex101002.gif]




 

SELLERS:

 

 

 

 

PROTECTIVE PRODUCTS OF AMERICA, INC.

 

[ppaf_ex101004.gif] [ppaf_ex101004.gif]




 

CPC HOLDING CORPORATION OF AMERICA

 

[ppaf_ex101006.gif] [ppaf_ex101006.gif]




 

CERAMIC PROTECTION CORPORATION OF AMERICA

 

[ppaf_ex101008.gif] [ppaf_ex101008.gif]




 

PROTECTIVE PRODUCTS INTERNATIONAL CORP.

 

[ppaf_ex101010.gif] [ppaf_ex101010.gif]




 

PROTECTIVE PRODUCTS OF NORTH CAROLINA LLC

 

[ppaf_ex101012.gif] [ppaf_ex101012.gif]








Signature Page to Asset Purchase Agreement


